 



Exhibit 10.1
NOTE: Portions of this Exhibit are the subject of a Confidential Treatment
Request by the Registrant to the Securities and Exchange Commission (the
“Commission”). Such portions have been redacted and are marked with a “[***]” in
place of the redacted language. The redacted information has been filed
separately with the Commission.
LICENSE AGREEMENT
     This License Agreement (the “Agreement”) is made and entered into as of
July 10, 2007 (the “Effective Date”) by and between Sangamo BioSciences, Inc., a
Delaware corporation having its principal place of business at Point Richmond
Tech Center, 501 Canal Boulevard, Suite A100, Richmond, California 94804, and
Sigma-Aldrich Co., an Illinois corporation having its principal place of
business at 3050 Spruce Street, St. Louis, MO 63103. Sangamo (as defined below)
and Sigma (as defined below) are sometimes referred to herein individually as a
“Party” and collectively as the “Parties.”
Recitals
     A. Sangamo has expertise in, and proprietary technology relating to, zinc
finger proteins and their use to alter the genomes and/or protein expression
capabilities of organisms and cells.
     B. Sigma has expertise in the development and marketing of laboratory
research reagents.
     C. Sigma desires an exclusive license under Sangamo’s expertise and
proprietary technology as applied to the research market, and Sangamo desires to
grant such a license.
     Now, Therefore, the Parties agree as follows:
ARTICLE 1
DEFINITIONS
     1.1 “Active Supplied ZFN” shall mean a Supplied ZFN having demonstrated
ability to modify at least one allele of the applicable Target in a cell culture
assay or other in vivo assay.

1.



--------------------------------------------------------------------------------



 



     1.2 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of the definition in this
Section 1.2, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under the common control with”) means the actual power,
either directly or indirectly through one or more intermediaries, to direct the
management and policies of such entity, whether by the ownership of at least
fifty percent (50%) of the voting stock of such entity, or by contract or
otherwise.
     1.3 “Annual FTE Rate” means (a) from the Effective Date until the end of
the [***] Year, $[***] per FTE and (b) for each additional Year, $[***] per FTE
plus an additional [***], compounded annually, as a cost of living adjustment.
     1.4 “Bankrupt Party” has the meaning set forth in Section 13.6(a).
     1.5 “Bona Fide Collaboration” means any collaboration between Sangamo and a
Third Party that is a Therapeutic Collaboration or a Sangamo Internal Program
Collaboration or in which neither Sangamo nor a Sangamo Affiliate receives any
compensation.
     1.6 “CEO” means the chief executive officer of a Party (or his or her
designee).
     1.7 “Claims” has the meaning set forth in Section 12.1.
     1.8 “Clinical Development Payment” means a payment to Sangamo from a Third
Party pursuant to a Sangamo Collaboration wherein such payment results from the
filing of an IND or the initiation of, completion of, enrollment of patients in,
or disclosure of data from, a clinical trial, in each case with respect to a
therapeutic protein manufactured using a cell line that is licensed to such
Third Party pursuant to such Sangamo Collaboration. Notwithstanding the
foregoing, Clinical Development Payments shall expressly exclude payments based
on (a) any regulatory event, such as the filing of an application for, or
receipt of, regulatory approval, (b) any manufacturing event, (c) any commercial
event such as first commercial sale or sales levels, or (d) any event (including
clinical trial-related events) occurring after regulatory approval for
commercial marketing of the applicable therapeutic protein.
     1.9 “Commercial Use” means (i) use for GMP production of therapeutic,
diagnostic,
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

2.



--------------------------------------------------------------------------------



 



prophylactic or other medicinal products intended for use in humans or non-human
animals, including the development of methods for such GMP production, or
(ii) any other industrial use solely to the extent involving commercial sale of
a product or service (e.g., the production of industrial enzymes for commercial
sale). For clarity, if the molecule produced or any derivative of such molecule
is used in or administered to humans, then the production of such molecule shall
be deemed to be GMP production.
     1.10 “Committees” has the meaning set forth in Section 3.1.
     1.11 “Confidential Information” has the meaning set forth in Section 9.1.
     1.12 “Contract Manufacturer” means one or more Third Party contractor(s)
capable of carrying out the Manufacture of ZFP Products at a quantity level and
volume sufficient to supply Sigma for its activities under this Agreement.
     1.13 “Control” means, with respect to an item of Information or
intellectual property right, that a Party owns or has a license to such item or
right and has the ability to disclose such item and/or grant a license or
sublicense as provided for in this Agreement under such item or right without
violating the terms of any agreement or other arrangement with any Third Party.
     1.14 “Custom Project Deliverable” has the meaning set forth in
Section 6.2(b).
     1.15 “Customer” has the meaning set forth in Section 5.4.
     1.16 “Damages” has the meaning set forth in Section 12.1.
     1.17 “Diligent Efforts” means, with respect to a particular Party, the
carrying out of obligations or tasks in a commercially reasonable sustained
manner consistent with the efforts such Party devotes to a product or a project
of similar market potential, profit potential or strategic value resulting from
its own efforts, based on conditions then prevailing. Diligent Efforts requires
that such Party use commercially reasonable efforts to: (a) promptly assign
responsibility for such obligations to specific employee(s) who are held
accountable for progress and monitor such progress on an on-going basis, (b) set
and consistently seek to achieve specific and meaningful objectives for carrying
out such obligations, and (c) consistently make and implement decisions and
allocate resources designed to advance progress with respect to such objectives.

3.



--------------------------------------------------------------------------------



 



     1.18 “Dow AgroSciences” means Dow AgroSciences LLC.
     1.19 “Dow AgroSciences Agreement” means that Research and Commercial
License Agreement dated as of October 1, 2005 by and between Sangamo and Dow
AgroSciences, as amended.
     1.20 “Escrow Materials” has the meaning set forth in Section 6.4.
     1.21 “Existing Customer” has the meaning set forth in Section 6.1(a).
     1.22 “Field” means any use for research purposes. The Field shall exclude
any Commercial Use of Licensed Products and any use of Licensed Products for
human healthcare (including prophylaxis and diagnosis) or animal healthcare
(including prophylaxis and diagnosis) (collectively, the “Excluded Fields”).
Notwithstanding the foregoing exclusion, the following uses are included in the
Field: (a) the use of transgenic animal models for research purposes; (b) the
use (other than Commercial Use) of Licensed Products in the research and
non-clinical or pre-clinical development of products that are intended for use
in the Excluded Fields; (c) the research and development of Licensed Products
(but not any administration of Licensed Products to humans) in anticipation of
eventual use of such Licensed Products in the Excluded Fields (which use in the
Excluded Fields would, for the avoidance of doubt, require a separate license
from Sangamo); and (d) use of Licensed Products by or for Sigma to make products
for commercial sale under a “research use only” label.
     1.23 “Filing Party” has the meaning set forth in Section 8.2(b).
     1.24 “First Tier Milestone” means the actual receipt by Sigma of $[***] in
cumulative Net Sales from Sigma Custom Collaborations.
     1.25 “FTE” means the equivalent of one employee or consultant of a Party
working full time for one twelve (12) month period.
     1.26 “GMP” means the requirements for good manufacturing practice as set
forth in (a) Title 21 of the United States Code of Federal Regulations, Parts
210 and 211, as amended
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

4.



--------------------------------------------------------------------------------



 



from time to time, (b) Commission Directives 91/356/EEC and 2003/94/EC, as
amended from time to time or (c) any equivalent thereof in another country.
     1.27 “Improvement” means any enhancement, modification, or improvement to
the Sangamo Technology, whether patentable or not, made during the term of this
Agreement.
     1.28 “Improvement Patent” means any patent or patent application in the
United States or any foreign jurisdiction claiming an Improvement.
     1.29 “IND” means (a) an investigational new drug application, as defined in
Title 21 of the United States Code of Federal Regulations, Part 312 et seq., as
amended from time to time, or (b) any equivalent thereof in another country.
     1.30 “Indemnitee” has the meaning set forth in Section 12.3.
     1.31 “Information” means information, results and data of any type
whatsoever, in any tangible or intangible form whatsoever, including without
limitation, databases, inventions, practices, methods, techniques,
specifications, formulations, formulae, knowledge, know-how, skill, experience,
test data including biological, chemical, and biochemical test data, analytical
and quality control data, stability data, studies and procedures, and patent and
other legal information or descriptions.
     1.32 “Infringement” has the meaning set forth in Section 8.6.
     1.33 “Joint Improvement” means an Improvement made by one or more
employees, consultants, or independent contractors of both Parties.
     1.34 “Joint Improvement Patent” means a patent or patent application that
claims a Joint Improvement.
     1.35 “Joint Inventions” means inventions, whether patentable or not, that
are made by one or more employees, consultants, or independent contractors of
both Parties. For clarity, Joint Inventions shall include Joint Improvements.
     1.36 “Joint Patent” means a patent or patent application that claims a
Joint Invention.

5.



--------------------------------------------------------------------------------



 



     1.37 “Joint Steering Committee” or “JSC” means the committee described in
Sections 3.1 and 3.2.
     1.38 “Library Side Letter” means that certain letter from Sangamo to Sigma
dated as of the Effective Date that sets forth certain understandings regarding
Sangamo’s zinc-finger plasmid library.
     1.39 “Licensed Product” means (a) any product (i) the creation,
development, manufacture, use, importation, sale or offer for sale of which, in
the absence of the licenses granted in this Agreement, would infringe a Valid
Claim or that (ii) incorporates Sangamo Know-How, or (b) any Licensed Service.
     1.40 “Licensed Service” means any fee-based service employing or involving
use of any Sangamo Know-How or which, in the absence of the licenses granted in
this Agreement, would infringe a Valid Claim.
     1.41 “Manufacture” or “Manufacturing” means the design, optimization,
construction, production, and testing of one or more ZFP Products and, to the
extent applicable, the use of such ZFP Products in the Field to modify the
protein expression in, or genome of, cell lines.
     1.42 “MFN Price” has the meaning set forth in Section 2.7.
     1.43 “Minimum Annual Payment” has the meaning set forth in Section 7.5(a).
     1.44 “Modified Cell Lines” has the meaning set forth in Section 6.2.
     1.45 “Net Sales” means the amount invoiced or otherwise billed by Sigma or
its Sublicensees for sales or other commercial disposition of a Licensed Product
to a Third Party purchaser, less the following to the extent included in such
billing or otherwise actually allowed or incurred with respect to such sales:
(a) discounts, including cash, trade and quantity discounts, price reduction
programs, retroactive price adjustments with respect to sales of a product,
charge-back payments and rebates granted to trade customers; (b) credits or
allowances actually granted upon rejections or returns of Licensed Products,
including for recalls or damaged goods; (c) freight, postage, shipping and
insurance charges actually allowed or paid for delivery of

6.



--------------------------------------------------------------------------------



 



Licensed Products, to the extent billed; (d) customs duties, surcharges and
other governmental charges incurred in connection with the exportation or
importation of a Licensed Product; (e) taxes, duties or other governmental
charges levied on, absorbed or otherwise imposed on sale of Licensed Products,
including without limitation value-added taxes, or other governmental charges
otherwise measured by the billing amount, when included in billing, as adjusted
for rebates and refunds, but specifically excluding taxes based on net income of
the seller; and (f) a reasonable allowance for bad debts (such allowance not to
exceed 2% of gross sales) provided that all of the foregoing deductions are
calculated in accordance with generally accepted accounting principles
consistently applied throughout the selling party’s organization.
     1.46 “Non-Filing Party” has the meaning set forth in Section 8.2(b).
     1.47 “Party Indemnitees” has the meaning set forth in Section 12.1.
     1.48 “Permitted Plant Product” means any Plant Product that is a Licensed
Product and (a) that is used for diagnosis, treatment or prophylaxis of a
disease or medical condition in a non-human animal, for reducing or eliminating
pathogens in a non-human animal, or for nutritional supplements or food
additives for nutritional enhancements in a non-human animal, (b) that is
intended for the diagnosis, treatment or prophylaxis of a disease or medical
condition in a human, or (c) that is extracted from plant material and intended
to be ingested by or topically applied or otherwise delivered or administered to
humans, food, and food ingredients (e.g. oils), including without limitation
nutraceuticals, vitamins, nutritional supplements, food additives, shampoo,
soap, sunscreen, and cosmetics.
     1.49 “Permitted Plant Service” means any fee-based service employing or
involving a Permitted Plant Product.
     1.50 “Plant Field” means gene targeting and/or gene regulation using a ZFP
Product to modify the genome of a plant cell, plant, or plant cell culture (in
each case, whether constituting or derived from a vascular or non-vascular
plant), or alter the nucleic acid or protein expression in a plant cell, plant,
or plant cell culture. For the purpose of this Agreement, “non-vascular” plants
shall include but not be limited to algae, moss, and fungi.
     1.51 “Plant Product” means any product, other than a ZFP Product, that is
created or

7.



--------------------------------------------------------------------------------



 



produced directly or indirectly through use of Sangamo Technology in the Plant
Field.
     1.52 “Projects Side Letter” means that certain letter from Sangamo to Sigma
dated as of the Effective Date that contains certain information regarding
custom service work being performed by Sangamo for Third Parties, as described
in more detail in Section 6.1.
     1.53 “Quarter Throughput Rate” has the meaning set forth in Section 7.3(b).
     1.54 “Representatives” has the meaning set forth in Section 13.1.
     1.55 “Research Costs” means (a) the costs associated with a Party’s FTEs
performing work under the Research Plan or otherwise under the direction of the
JSC, as measured at the Annual FTE Rate, (b) any out-of-pocket costs and
expenses that such Party incurs as a result of such Party’s performance under
the Research Plan or otherwise under the direction of the JSC (to the extent not
already included as part of the Annual FTE Rate), and (c) the costs described in
Section 6.2(e).
     1.56 “Research Plan” means the written plan describing the research program
to be conducted by Sangamo pursuant to Article 4. The parties have agreed upon
an initial Research Plan which is set forth in a separate side letter.
     1.57 “Research Plan Collaboration” means all activities performed by or on
behalf of Sangamo or Sigma in the course of performing the activities described
in, or fulfilling of their obligations pursuant to, the Research Plan.
     1.58 “Research Term” means the period of time commencing on the Effective
Date and continuing, unless the Agreement is earlier terminated pursuant to
Article 10, until the third anniversary of the Effective Date.
     1.59 “Rockefeller Agreement” has the meaning set forth in Section 2.6(a).
     1.60 “Sangamo” means Sangamo BioSciences, Inc., a Delaware corporation.
     1.61 “Sangamo Collaboration” means the grant by Sangamo to a Third Party of
a license to [***].
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

8.



--------------------------------------------------------------------------------



 



     1.62 “Sangamo Downstream Affiliate” has the meaning set forth in
Section 2.8.
     1.63 “Sangamo Improvements” means (a) Improvements (other than Joint
Improvements) that are made by one or more employees, consultants, or
independent contractors of Sangamo; and (b) Improvements made by any Third Party
or Affiliate to which Sangamo grants a license under the Sangamo Technology.
     1.64 “Sangamo Indemnitees” means Sangamo, its Affiliates, its licensees,
and its and their officers, directors, employees, consultants, contractors,
sublicensees and agents.
     1.65 “Sangamo Internal Program Collaboration” means any collaboration
between Sangamo and a Third Party where Sangamo [***].
     1.66 “Sangamo Know-How” means all Information including Sangamo
Improvements and Sangamo’s interest in Joint Improvements (other than Sangamo
Patents), that (a) is Controlled, during the term of this Agreement, by
(i) Sangamo, (ii) any entity that, as of the Effective Date, is a Sangamo
Affiliate, or (iii) a Sangamo Downstream Affiliate and (b) is reasonably
necessary or useful to make, use or sell ZFP Products in the Field. Sangamo
Know-How shall not include any Information licensed to Sangamo or a Sangamo
Affiliate by a Third Party unless such Information is licensed pursuant to a
Third Party License and meets the aforementioned criteria for Sangamo Know-How.
     1.67 “Sangamo Patent” means any patent or patent application, including any
patent or patent application that claims a Sangamo Improvement or Joint
Improvement, that (a) is Controlled by (i) Sangamo, (ii) any entity that, as of
the Effective Date, is a Sangamo Affiliate, or (iii) a Sangamo Downstream
Affiliate, and (b) claims the composition of matter, manufacture, or use of ZFP
Products useful in the Field. Sangamo Patents include, without limitation, the
patents or patent applications listed on Exhibit A. Notwithstanding the
foregoing, Sangamo Patents shall not include any patents or patent applications
licensed to Sangamo or a Sangamo Affiliate by a Third Party unless such patents
or patent application are licensed pursuant to a Third Party License.
     1.68 “Sangamo Technology” means the Sangamo Patents and the Sangamo
Know-How.
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

9.



--------------------------------------------------------------------------------



 



     1.69 “Second Tier Milestone” means the actual receipt by Sigma of $[***] in
cumulative Net Sales from Sigma Custom Collaborations.
     1.70 “Sigma” means Sigma-Aldrich Corporation, a Delaware corporation.
     1.71 “Sigma Custom Collaboration” means a collaboration with a Third Party
under which Sigma (or Sangamo pursuant to Section 6.2) provides [***].
     1.72 “Sigma Improvement Patent” means any Improvement Patent that claims a
Sigma Improvement.
     1.73 “Sigma Improvements” means (a) Improvements (other than Joint
Improvements) that are made by one or more employees, consultants, or
independent contractors of Sigma or of any entity while it is a Sigma Affiliate;
and (b) Improvements made by Sublicensees, to the extent Controlled by Sigma or
any Sigma Affiliate. Notwithstanding the foregoing, an Improvement that
satisfies the foregoing definition solely because it was made by one or more
employees, consultants, or independent contractors of an entity while it is a
Sigma Affiliate shall be deemed not to be a Sigma Improvement if Sigma can
demonstrate by competent evidence that such entity had no access to the Sangamo
Technology or to any other Improvements that are Sigma Improvements.
     1.74 “Sigma Indemnitees” means Sigma, its Affiliates, its licensees, and
its and their officers, directors, employees, consultants, contractors,
sublicensees and agents.
     1.75 “Sigma Share” has the meaning set forth in Section 7.9(b).
     1.76 “Sublicense Agreement” means any agreement, other than a Use License,
under which Sigma grants a Third Party or an Affiliate a sublicense under the
Sangamo Technology.
     1.77 “Sublicensee” means any Third Party to which Sigma grants a sublicense
under the Sangamo Technology.
     1.78 “Sublicensing Revenues” means any consideration (other than royalties
on sales) that Sigma receives in return for the granting or practice of a
sublicense under the Sangamo Technology pursuant to a Sublicense Agreement,
which may include (without limitation) upfront
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

10.



--------------------------------------------------------------------------------



 



license fees, annual license or maintenance payments, milestone payments,
credits against Sigma’s future expenses, or reductions in royalties or other
payments otherwise owed to the Sublicensee. In the event that Sigma receives
non-cash consideration from a Sublicensee for the granting or practice of a
sublicense under the Sangamo Technology, the Parties shall determine in good
faith the fair market value of such consideration, and such fair market value
shall be included in Sublicensing Revenues.
     1.79 “Supplied ZFN” means [***].
     1.80 “Target” means [***].
     1.81 “Therapeutic Collaboration” means any collaboration between Sangamo
and a Third Party in which Sangamo receives revenue or other consideration for
research directed at a therapeutic product that is (a) [***] or (b) [***].
Notwithstanding the foregoing, none of the following will be considered a
“Therapeutic Collaboration”: (i) [***].
     1.82 “Third Party” means any entity other than (a) Sangamo, (b) Sigma or
(c) an Affiliate of either Party.
     1.83 “Third Party License” means (a) any of the agreements set forth in
Exhibit B and (b) any agreement that is deemed to be a Third Party License in
accordance with the terms of Section 2.6 or Section 8.9.
     1.84 “Third Tier Milestone” means the actual receipt by Sigma of $[***] in
cumulative Net Sales from Sigma Custom Collaborations.
     1.85 “Title 11” has the meaning set forth in Section 13.6.
     1.86 “Use License” has the meaning set forth in Section 5.4.
     1.87 “Valid Claim” means (a) a claim of an issued and unexpired patent
which has not been held invalid or unenforceable by an un-appealable or
un-appealed decision of a court or other government agency or jurisdiction and
has not been admitted to be invalid or unenforceable through reissue,
re-examination, disclaimer or otherwise; provided however, that if the holding
of such court or agency is later reversed by a court or agency with overriding
authority, the claim shall be reinstated as a Valid Claim after the date of such
reversal, and (b) a claim of a pending patent application, which application
claims a filing date not more than seven (7) years earlier.
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

11.



--------------------------------------------------------------------------------



 



     1.88 “Validated Process” means [***].
     1.89 “Validated Supplied ZFN” shall mean [***].
     1.90 “Year” means a twelve-month period commencing on the Effective Date or
any anniversary of the Effective Date. The “first Year” means the Year
commencing on the Effective Date, the “second Year” means the Year commencing on
the first anniversary of the Effective Date, and so on.
     1.91 “ZFN Technology” means technology relating to zinc finger proteins and
their use to alter the genomes and/or protein expression capabilities of
organisms and cells.
     1.92 “ZFP Product” means a zinc-finger protein (including a zinc-finger
transcription factor or a zinc-finger nuclease) or a nucleic acid encoding and
capable of expressing such protein (for example, in a cell or tissue), and
services in connection therewith.
ARTICLE 2
LICENSES
     2.1 License to Sigma.
          (a) License Grant. Subject to the terms and conditions of this
Agreement, Sangamo hereby grants to Sigma (i) a royalty-bearing, world-wide,
exclusive (except as set forth below) license under the Sangamo Technology (with
the right to sublicense as provided below) to make, have made, use, sell, offer
for sale, and import Licensed Products and to provide Licensed Services (but
excluding all uses of Licensed Products or Sangamo Technology in the Plant Field
and excluding all Plant Products) in each case solely in the Field and (ii) a
royalty-bearing, world-wide, co-exclusive license under the Sangamo Technology
(with the right to sublicense as provided below) to make, have made, use, sell,
offer for sale, and import Permitted Plant Products and to provide Permitted
Plant Services, in each case solely in the Field. The license granted to Sigma
pursuant to Section 2.1(a)(i) is exclusive even as to Sangamo, subject to
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

12.



--------------------------------------------------------------------------------



 



Sections 2.1(b) and 2.4. The license granted to Sigma pursuant to
Section 2.1(a)(ii) is co-exclusive (with Dow AgroSciences), meaning that,
subject to Sections 2.1(b) and 2.4, Sigma and Dow AgroSciences have the sole
rights under the Sangamo Technology to make, have made, use, sell, offer for
sale, and import Permitted Plant Products and to provide Permitted Plant
Services in the Field. In the event that the Dow AgroSciences Agreement
terminates, then the license granted pursuant to Section 2.1(a)(ii) shall
without further action convert to an exclusive license (even as to Sangamo).
Such licenses shall be freely sublicensable by Sigma, provided that Sigma
complies with Section 2.2. No Sigma sublicensee shall be permitted to grant
further sublicenses without Sangamo’s prior written approval.
          (b) Exception to Exclusivity. Sigma acknowledges that, prior to the
Effective Date, Sangamo has performed or committed to perform for Third Parties
certain custom services relating to the Sangamo Technology and has delivered or
committed to deliver to such Third Parties certain ZFP Products and/or Licensed
Products and has granted to such Third Parties the right to use such ZFP
Products and/or Licensed Products in the Field as listed in the Projects Side
Letter. Sangamo’s grant of an exclusive license in Section 2.1(a) is expressly
subject to such previously granted rights subject to the Projects Side Letter.
     2.2 Sublicense Agreement. Sigma shall provide Sangamo with a copy of each
executed Sublicense Agreement within thirty (30) days after execution. Each such
Sublicense Agreement so provided to Sangamo shall be treated as Sigma
“Confidential Information.” With respect to any Sublicense Agreement that
includes a sublicense under a Third Party License that requires Sangamo to
provide to the applicable Third Party licensor a copy of any Sublicense
Agreement or a summary of the terms of such Sublicense Agreement, Sangamo shall
be permitted to provide such Third Party licensor with such copy or summary.
Sigma shall ensure that all Sublicense Agreements comply with the following
requirements:
          (a) No Sublicense Agreement shall obligate (or purport to obligate)
Sangamo, without Sangamo’s express prior written consent.
          (b) Each Sublicense Agreement shall require the relevant Sublicensee
to:
                         (i) disclose in a timely fashion to Sigma any
Improvement(s)

13.



--------------------------------------------------------------------------------



 



made, conceived, or reduced to practice by the such Sublicensee in its
activities under the Sublicense Agreement; and
                         (ii) grant to Sangamo a fully paid, world-wide,
irrevocable (subject to Section 10.3(f)) license under any such Improvements
that is exclusive for uses outside the Field and is fully sublicensable.
          (c) Each Sublicense Agreement shall identify Sangamo as a third party
beneficiary with respect to the license set forth in Section 2.2(b)(ii).
          (d) Each Sublicense Agreement shall require that the relevant
Sublicensee (i) comply with the relevant terms of Article 5 (as if such
Sublicensee were Sigma), (ii) assume the obligations set forth in Exhibit C (as
if such Sublicensee were Sigma) with respect to each Third Party License
sublicensed thereunder, and (iii) acknowledge that the Sublicense Agreement is
subject to the terms and conditions of each such Third Party License.
     2.3 Licenses to Sangamo.
          (a) Manufacturing License. Subject to the terms and conditions of this
Agreement, Sigma hereby grants to Sangamo a non-exclusive worldwide, fully paid,
license solely to Manufacture ZFP Products in order to perform Sangamo’s
obligations under Section 6.2. Such license shall be sublicensable solely to a
Contract Manufacturer acceptable to Sigma, which acceptance will not be
unreasonably withheld. The license granted under this Section 2.3(a) shall
terminate upon the transfer of Manufacturing technology to Sigma pursuant to
Section 6.3.
          (b) Licenses to Improvements. Subject to the terms and conditions of
this Agreement, Sigma hereby grants to Sangamo and its Affiliates (i) a
worldwide, fully paid, perpetual, irrevocable (subject to Section 10.3(f)),
exclusive license (with the right to sublicense) to practice the Sigma
Improvements and Joint Improvements (and all patents and patent applications
claiming the same) for all purposes outside the Field; and (ii) a worldwide,
fully paid, perpetual, irrevocable (subject to Section 10.3(f)), non-exclusive
license to practice the Sigma Improvements and Joint Improvements in the Field
(A) for its own internal use to identify and develop human and animal
therapeutics and (B) in Bona Fide Collaborations with Third

14.



--------------------------------------------------------------------------------



 



Parties to identify and develop human and animal therapeutics (including the
right to permit the practice of Sigma Improvements in the Field by such Third
Parties in such Bona Fide Collaborations).
     2.4 Sangamo Retained Rights. Notwithstanding anything to the contrary in
this Agreement, Sangamo and its Affiliates shall retain:
          (a) the exclusive right to use, develop, manufacture, and
commercialize (and to grant licenses to use, develop, manufacture, and
commercialize) the Sangamo Technology and Licensed Products outside the Field;
          (b) the non-exclusive right to use Sangamo Technology in the Field for
their own internal use or in Bona Fide Collaborations with Third Parties to
identify and develop human and animal therapeutics (including the right to
permit the use of Sangamo Technology in the Field by such Third Parties in such
Bona Fide Collaborations); and
          (c) the non-exclusive right to use Sangamo Technology in the Field to
the extent necessary to fulfill obligations under this Agreement or any
agreement with a Third Party existing on the Effective Date.
     2.5 Negative Covenants.
          (a) Sigma hereby covenants that it shall not use or practice, nor
shall it cause or permit any of its sublicensees (including Sublicensees) to use
or practice, directly or indirectly, any Sangamo Technology for any purpose
other than those expressly permitted by this Agreement. Notwithstanding the
foregoing, such covenant shall not apply to any Sangamo Know-How that qualifies
for one of the exceptions set forth in Section 9.2.
          (b) Sangamo hereby covenants that it shall not use or practice, nor
shall it cause or permit any of its any sublicensees to use or practice,
directly or indirectly, any Sigma Improvement for any purpose other than those
expressly permitted by this Agreement or to use or practice, directly or
indirectly, or grant a license under, any Sangamo Know-How, Sangamo Patent,
Sangamo Improvement, or Joint Improvement in the Field in contravention of any
licenses granted to Sigma hereunder. Notwithstanding the foregoing, such
covenant shall not

15.



--------------------------------------------------------------------------------



 



apply to any Sigma Improvement that qualifies for one of the exceptions set
forth in Section 9.2.
     2.6 Third Party Licenses.
          (a) The licenses granted to Sigma in Section 2.1 include sublicenses
under Sangamo Technology licensed to Sangamo pursuant to Third Party Licenses.
Such sublicenses are subject to (i) the limitations set forth in the Third Party
Licenses (including without limitation any limitations on the scope and
exclusivity of the licenses granted to Sangamo thereunder and any constraints on
Sangamo’s ability to prosecute or enforce Sangamo Patents licensed pursuant to
such Third Party Licenses), (ii) Sigma’s compliance with the payment obligations
set forth in Section 7.10 with respect to such Third Party Licenses, and
(iii) Sigma’s satisfaction of the non-financial terms and conditions of the
Third Party Licenses, including without limitation those terms set forth on
Exhibit C. Sigma understands and acknowledges that (1) the Collaborative
Agreement between Gendaq Limited and Rockefeller University dated September 1,
2000 (the “Rockefeller Agreement”) is not a Third Party License, (2) the
licenses granted to Sigma under Section 2.1 do not include sublicenses of any
licenses received by Sangamo under the Rockefeller Agreement as a result of
Sangamo’s acquisition of Gendaq Limited, and (3) with respect to any patents or
patent applications included within the Sangamo Patents that are addressed in
the Rockefeller Agreement, the licenses granted to Sigma in Section 2.1 to such
patents and patent applications are only licenses under Sangamo’s ownership
interest in such patents and patent applications. Sigma further understands and
acknowledges that, notwithstanding the fact that the MIT Agreement (as such term
is defined in Exhibit B) is a Third Party License, (A) the licenses granted to
Sigma under Section 2.1 do not include sublicenses under the patents and patent
applications licensed to Sangamo pursuant to the Fifth Amendment to the MIT
Agreement (such amendment being dated December 15, 2000) and (B) such patents
and patent applications are not Sangamo Patents.
          (b) In the event that Sigma desires to license from Third Parties any
intellectual property relating to ZFP Products (including any patents described
in Section 7.8), Sigma shall [***].
          (c) Licenses to any intellectual property relating to ZFP Products in
the Field (including any patents described in Section 7.8) granted to Sangamo
shall be deemed to be a
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

16.



--------------------------------------------------------------------------------



 



Third Party License to the extent the requirements set forth in Section 2.6(d)
and/or (e) (as applicable) are satisfied.
          (d) An agreement entered into by Sangamo after the Effective Date and
under which Sangamo receives a license to certain Information shall only be
deemed to be a Third Party License if:
          (i) such Information is reasonably necessary or useful to practice the
Sangamo Patents or to make, use or sell ZFP Products in the Field, and Sangamo’s
license thereto includes the Field;
          (ii) Sangamo discloses the substantive terms of such agreement to
Sigma for review a reasonable amount of time in advance of Sangamo’s anticipated
entry into such a license agreement (which Sangamo hereby covenants to do); and
          (iii) Sigma provides Sangamo with written notice within 30 days
following Sigma’s receipt from Sangamo of the substantive terms of such
agreement, in which (1) Sigma consents to adding such license agreement to the
definition of Third Party License, (2) Sigma assumes the obligations applicable
to Sigma that are set forth in Section 7.10 with respect to such license
agreement as well as all other obligations of such license agreement that are
applicable to sublicensees thereunder, and (3) Sigma acknowledges in writing
that its sublicense under such license agreement (i) is limited to the
Information licensed thereunder but does not include any patents or patent
applications licensed thereunder (except to the extent Section 2.6(e) applies to
such license agreement) and (ii) is subject to the terms and conditions of such
license agreement.
          (e) An agreement entered into by Sangamo after the Effective Date and
under which Sangamo receives a license to certain patents or patent applications
shall only be deemed to be a Third Party License if:
          (i) such patent or patent application claims the composition of
matter, manufacture, or use of ZFP Products useful in the Field, and Sangamo’s
license thereto includes the Field;
 

 

17.



--------------------------------------------------------------------------------



 



          (ii) Sangamo discloses the substantive terms of such agreement to
Sigma for review a reasonable amount of time in advance of Sangamo’s anticipated
entry into such a license agreement (which Sangamo hereby covenants to do); and
          (iii) Sigma provides Sangamo with written notice within 30 days
following Sigma’s receipt from Sangamo of the substantive terms of such
agreement, in which (1) Sigma consents to adding such license agreement to the
definition of Third Party License, (2) Sigma assumes the obligations applicable
to Sigma that are set forth in Section 7.10 with respect to such license
agreement as well as all other obligations of such license agreement that are
applicable to sublicensees thereunder, and (3) Sigma acknowledges in writing
that its sublicense under such license agreement (i) is limited to the patents
or patent applications licensed thereunder but does not include any patents or
patent applications licensed thereunder (except to the extent Section 2.6(d)
applies to such license agreement) and (ii) is subject to the terms and
conditions of such license agreement.
     2.7 Therapeutic Collaborations. In the event that Sangamo enters into more
than [***] Therapeutic Collaborations during 2007 (after the Effective Date),
[***] Therapeutic Collaborations during 2008, or [***] Therapeutic
Collaborations during 2009 or any subsequent calendar year, then with respect to
each such Therapeutic Collaboration beyond these limits, Sangamo shall, at
Sangamo’s option, (a) use Sigma as the supplier of ZFP Products or custom cell
lines for such Therapeutic Collaboration (in which case the maximum price
charged by Sigma for such supply shall be [***] (the “MFN Price”)) or (b) pay
Sigma a fee equal to [***] of the MFN Price. For clarity, any Therapeutic
Collaboration in which Sigma supplies ZFP Products or custom cell lines or with
respect to which Sangamo makes the payment to Sigma described in subsection
(b) above shall not be counted towards the limit of [***] Therapeutic
Collaborations (as the case may be) set forth above.
     2.8 Sangamo Downstream Affiliates. In the event that (a) an entity becomes
an Affiliate of Sangamo after the Effective Date, (b) Sangamo controls (as such
term is defined in Section 1.2) such entity, and (c) such entity Controls
Information, patents, or patent applications that would satisfy the definition
of Sangamo Know-How or Sangamo Patents (as the case may be) if such entity had
been an Affiliate of Sangamo as of the Effective Date, then Sangamo shall
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

18.



--------------------------------------------------------------------------------



 



provide Sigma with written notice describing such Information, patents, or
patent applications in reasonable detail. If, within thirty (30) days
thereafter, Sigma provides written notice to Sangamo that Sigma would like to
discuss the economic terms under which such Information, patents, or patent
applications would be included in the Sangamo Technology licensed under this
Agreement, the Parties shall negotiate such economic terms in good faith, taking
into account the aggregate cost to Sangamo of acquiring control (as such term is
defined in Section 1.2) of such entity and the value of such Information,
patents, or patent applications in the Field relative to the total value of the
assets of such entity. Solely upon mutual written agreement of the Parties
regarding all such economic terms, such entity shall be deemed to a “Sangamo
Downstream Affiliate.” If the agreed-upon economic terms include the payment by
Sigma of royalties on sales of a Licensed Product in a particular country that
are in addition to those royalties due to Sangamo pursuant to Section 7.7, Sigma
shall be entitled to a credit, against the royalty payments due to Sangamo
pursuant to Section 7.7 upon sales of such Licensed Product in the applicable
country, in an amount equal to [***] of such additional royalties, provided that
in no event shall the royalty rate due to Sangamo pursuant to Section 7.7 be
reduced to below [***] of the applicable royalty rates set out in
Section 7.7(a).
ARTICLE 3
MANAGEMENT OF THE RESEARCH PLAN COLLABORATION
     3.1 Overall Management Structure. The management of the Research Plan
Collaboration shall be vested in a Joint Steering Committee (the “JSC”), with
responsibilities, as further discussed in Section 3.2. The JSC and any other
committees established by the Parties in connection with the Research Plan
Collaboration (collectively, the “Committees”) shall each continue to exist
until the first to occur of (a) the Parties mutually agreeing to disband such
Committee or (b) the termination of the Research Term. Following such
termination of the JSC, the JSC shall be reconvened from time-to-time for the
purpose set forth in Section 9.7.
     3.2 Joint Steering Committee.
          (a) Membership. The JSC shall be composed of at least four
(4) members, two (2) members appointed by each Party. The JSC will consist of
senior members from each
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

19.



--------------------------------------------------------------------------------



 



Party authorized to make decisions with respect to matters including, but not
limited to, setting research goals, resolving disputes, and making strategic
decisions. Promptly following the Effective Date, each Party shall appoint its
initial representatives to the JSC. Each Party may replace its JSC
representatives at any time upon written notice to the other Party. Sigma will
designate one of its representatives as the Chairperson of the JSC. The
Chairperson shall be responsible for scheduling meetings, preparing and
circulating an agenda in advance of each meeting, preparing and issuing minutes
of each meeting within thirty (30) days thereafter, revising such minutes to
reflect timely comments thereon, overseeing the ratification of such revised
minutes and other administrative matters relating to the smooth functioning of
the JSC.
          (b) Meetings. During the Research Term, the JSC shall meet a minimum
of one (1) time every six (6) months. The Parties shall endeavor to schedule
meetings of the JSC at least six (6) months in advance. Meetings for the JSC
shall be held on an alternating basis in Richmond, California (or such other
location in the continental United States as may be chosen by Sangamo) and St.
Louis, Missouri (or such other location in the continental United States as may
be chosen by Sigma). With the consent of the representatives of each Party
serving on a particular committee, other representatives of each Party may
attend meetings of that committee as non-voting observers. A meeting of the JSC
or a subordinate committee may be held by audio or video teleconference with the
consent of each Party, provided that at least half of all meetings for that
committee in each calendar year shall be held in person. Meetings of the JSC or
a subordinate committee shall be effective only if at least one representative
of each Party is present or participating. Each Party shall be responsible for
all of its own expenses of participating in the committee meetings.
          (c) Responsibilities. The JSC shall:
          (i) Manage and direct the implementation of the Research Plan
Collaboration;
          (ii) Have authority to establish one or more other committees that
report to the JSC and assist the JSC in managing and directing the Research Plan
Collaboration. Any committees formed beyond the JSC shall be subordinate to the
JSC, shall have such membership and responsibilities as the JSC shall determine,
and may be

20.



--------------------------------------------------------------------------------



 



disbanded by the JSC at any time. Each Party shall use good faith and
cooperative efforts to facilitate and assist the efforts of the JSC and all
additional committees established by the JSC. For clarity, the JSC does not have
any authority beyond the specific matters set forth in this Agreement, and
cannot in any way amend or modify the terms or provisions of this Agreement;
          (iii) Resolve, or attempt to resolve any disputes not resolved by any
subordinate committees created by the JSC
          (iv) Draft (or have drafted) and approve language for any and all Use
Licenses pertaining to Licensed Products, each of which Use Licenses shall, at
minimum, incorporate the terms set forth in Exhibit D;
          (v) Have the authority to request the written reports contemplated by
Sections 5.3(a) and 5.3(b);
          (vi) Determine the format and frequency of summaries to be provided by
Sigma pursuant to Section 5.3(a); and
          (vii) Perform such other functions as appropriate to further the
purposes of the Research Plan Collaboration and as allocated to it in writing by
the Parties.
          (d) Decision Making; Authority. The JSC shall make its decisions by
consensus, with each Party’s representatives collectively having one vote. If
the JSC is unable to reach consensus regarding a matter before it, the issue
shall be resolved pursuant to Section 13.1. The JSC does not have any authority
beyond the specific matters set forth in this Agreement, and cannot in any way
amend or modify the terms or provisions of this Agreement.
     3.3 Research Plan Collaboration Guidelines.
          (a) General. In all matters related to implementation of the
Agreement, the Parties shall be guided by standards of reasonableness in
economic terms and fairness to each of the Parties, striving to balance the
legitimate interests and concerns of the Parties and further the Research Plan
Collaboration.

21.



--------------------------------------------------------------------------------



 



          (b) Independence. Subject to the terms of this Agreement, the
activities and resources of each Party shall be managed by such Party, acting
independently and in its individual capacity. The relationship between Sangamo
and Sigma is that of independent contractors and neither Party shall have the
power to bind or obligate the other Party in any manner, other than as is
expressly set forth in this Agreement.
ARTICLE 4
RESEARCH PROGRAM
     4.1 Research Term. The Research Plan shall remain in force during the
Research Term and shall terminate at the end of the Research Term.
     4.2 Research Plan. The Parties have agreed upon an initial Research Plan,
which is set forth in a separate side letter. Within one hundred and twenty
(120) days following the Effective Date, the JSC shall update and finalize a new
version of the Research Plan. During the Research Term, the JSC shall review the
Research Plan at least semiannually and may generate revised versions of the
Research Plan that are consistent with the terms of this Agreement and the goals
of the Research Plan Collaboration. Significant changes in the scope or
direction of the work must be approved by the JSC. Without such approval, the
most recently approved Research Plan shall remain in effect. Once approved by
the JSC, such revised Research Plan shall replace the prior Research Plan.
     4.3 Use of Subcontractors. Sangamo may subcontract portions of its
activities under the Research Plan to a Third Party, provided that such Third
Party receives the prior approval of the JSC.
     4.4 Reports to JSC. At each meeting of the JSC during the Research Term and
within 30 days following the end of the Research Term, Sangamo shall submit to
the JSC a written progress report summarizing the work performed under the
Research Plan since the last meeting.
     4.5 Conduct of Research Program. Sangamo shall use Diligent Efforts to
conduct its tasks assigned pursuant to the Research Plan and to attempt to
achieve the objectives of the

22.



--------------------------------------------------------------------------------



 



Research Plan efficiently and expeditiously. Sangamo shall conduct the Research
Plan activities in good scientific manner, and in compliance in all material
respects with the requirements of applicable laws, rules and regulations and all
applicable good laboratory practices. Sangamo personnel performing its
responsibilities under the Research Plan shall be reasonably acceptable to
Sigma. For the avoidance of doubt, Sigma shall have no obligations under the
Research Plan.
     4.6 Research Funding. In recognition of Sigma’s payment of the license fee
pursuant to Section 7.2 (including, but not limited to, the license fee payments
pursuant to Sections 7.2(b), (c) and (d)) and Sigma’s other obligations under
this Agreement, Sangamo shall be solely responsible for supporting the costs of
its efforts under the Research Plan, including but not limited to all costs and
expenses associated with its personnel. During each Year of the Research Term,
Sangamo shall spend $[***] in Research Costs. Promptly following the completion
of each such Year, Sangamo shall provide Sigma with sufficient detail and
documentation demonstrating the specific basis of such expenses incurred by
Sangamo in such Year. In no event shall Sangamo be required, during any Year of
the Research Term to incur more than $[***] of Research Costs. For the avoidance
of doubt, at the current Annual FTE Rate, and assuming no deduction of
out-of-pocket costs or expenses, $[***] in Research Costs is equivalent to [***]
FTEs. Sangamo shall track and calculate the number of its FTEs involved in work
under the Research Plan in accordance with Sangamo’s then-current accounting
methodology.
ARTICLE 5
DEVELOPMENT AND COMMERCIALIZATION
     5.1 General. Subject to the terms and conditions of this Agreement, Sigma
shall have sole control over, and responsibility for, the development and
commercialization of any Licensed Products in the Field, including the
performance of Licensed Services in the Field for Third Parties, all of which
shall be carried out at Sigma’s sole expense. Except as expressly set out in
this Agreement, Sangamo shall have no responsibility for any costs or expenses
incurred by Sigma or any Sublicensees in undertaking development or
commercialization of Licensed Products.
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

23.



--------------------------------------------------------------------------------



 



     5.2 Diligence. Sigma shall use Diligent Efforts to develop and
commercialize Licensed Products in the Field.
     5.3 Reports.
          (a) Sigma shall keep the JSC informed regarding the overall progress
and results of the development and commercialization of any Licensed Products in
the Field by Sigma, its Affiliates, or its Sublicensees, including any written
reports requested by the JSC. After the JSC ceases to exist pursuant to
Section 3.1, Sigma shall thereafter provide directly to Sangamo summaries of the
development and commercialization activities performed or anticipated to be
performed by Sigma, its Affiliates, or its Sublicensees with respect to Licensed
Products in the Field, which summaries shall be in a format and at a frequency
decided by the JSC (i.e., prior to the time it ceases to exist) or mutually
agreed by the Parties.
          (b) During the first Year, Sangamo shall keep the JSC informed
regarding the overall progress and results of any development and
commercialization efforts undertaken by Sangamo pursuant to Section 6.1(d),
including any written reports requested by the JSC.
     5.4 Product Licenses. Any sales of Licensed Products by Sigma under this
Agreement to a Third Party (each, a “Customer”) shall be made pursuant to a
written limited use label license (a “Use License”) approved by the JSC. Sigma
agrees to label Licensed Products to reflect the terms of the Use License in a
manner reasonably consistent with similar labeled products sold by Sigma. Sigma
shall not be obligated to independently verify or confirm that its Customers are
or will be in compliance with such Use License, or otherwise independently
verify or confirm that a Customer’s use of Licensed Products falls within the
scope of the Field. For clarity, nothing in the foregoing sentence shall be
interpreted to grant Sigma or its sublicensees any rights under the Sangamo
Technology outside the Field or to limit Sigma’s obligations under
Section 2.5(a). [***]
ARTICLE 6
TRANSITION OF CUSTOM ZFN TECHNOLOGY BUSINESS TO SIGMA
     6.1 Custom Technology Projects. The Parties have agreed that the right to
enter into agreements with clients for custom services projects in the Field and
to perform such custom
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

24.



--------------------------------------------------------------------------------



 



service projects in the Field shall be transferred to Sigma as of the Effective
Date. To that end, the Parties further agree as follows as of the Effective
Date:
          (a) Sangamo shall remain responsible for performing those custom
services projects with respect to targets for which Sangamo entered into an
agreement with a Third Party (an “Existing Customer”) prior to the Effective
Date, as set out in the Projects Side letter. All payments for services
performed and delivered with respect to such projects shall be payable to
Sangamo.
          (b) Sangamo shall refer all further prospective custom service
projects in the Field to Sigma including all such projects under negotiation and
all such projects with any Existing Customer with respect to targets that are
not, as of the Effective Date, the subject of an agreement with such Existing
Customer.
          (c) Sangamo shall not agree to provide custom services projects in the
Field (other than to provide custom services projects with respect to targets
that, as of the Effective Date, are the subject of an agreement with an Existing
Customer, as listed in the Projects Side Letter).
          (d) Sangamo shall use Diligent Efforts to provide Sigma with
assistance with business development efforts and closing custom projects during
the first Year following the Effective Date by making available for such purpose
two Sangamo employees reasonably acceptable to Sigma (one such employee with a
technology focus; one with a business development focus). The initial two
employees are identified in the Projects Side Letter. The time spent by each
such employee in providing assistance to Sigma shall be at least equal to the
time spent by such employee on custom projects matters prior to the Effective
Date. During the second and third Years following the Effective Date, Sangamo
shall use Diligent Efforts to provide Sigma with a reasonable level sales and
marketing support on a less than full-time basis.
          (e) All custom services project agreements entered into following the
Effective Date shall be by and between Sigma and the Third Party. Sangamo shall
not be a party to such agreements.
          (f) Sangamo represents and warrants to Sigma that Sangamo has provided

25.



--------------------------------------------------------------------------------



 



Sigma copies of all outstanding proposals presented to prospective customers
(other than proposals that cannot be so provided without violating a
confidentiality agreement with a Third Party); that the copies provided reflect
all terms currently being discussed and Sangamo’s understanding of the status of
such discussions; and that Sangamo has no knowledge that the relevant
prospective customer has determined not to use the services set forth in the
relevant provided proposal or to use such services at a level other than as set
forth in such provided proposal.
          (g) Sangamo represents and warrants to Sigma that the list of
prospects (if any) provided to Sigma in the Projects Side Letter represents bona
fide prospects for services; that the status of discussions with such prospects
(if any) disclosed in the Projects Side Letter fairly presents the status of
discussions; and that Sangamo has no knowledge to the contrary.
          (h) Sangamo shall receive no payment or other consideration from Sigma
with respect to the services that Sangamo provides pursuant to this Section 6.1,
other than the consideration that Sangamo is to receive pursuant to Article 7,
including but not limited to the payment to Sangamo of royalties pursuant to
Section 7.7.
          (i) For purposes of clarity, the Parties confirm that Sangamo’s
activities pursuant to this Section 6.1 are in addition to its obligations under
Article 4, and further confirm that costs and expenses incurred by Sangamo in
the performance of its obligations under this Section 6.1 shall not constitute
Research Costs.
     6.2 Supply of Supplied ZFNs for Customs Projects. Until such time as the
transfer of manufacturing technology from Sangamo to Sigma as set out in
Section 6.3 has been completed, Sangamo shall (i) Manufacture and supply to
Sigma Active Supplied ZFNs and/or cell lines having the genomic modifications
requested pursuant to Section 6.2(a) (“Modified Cell Lines”), and (ii) provide
such other collaborative services reasonably necessary for the performance by
Sigma of the Custom Projects as set out in Section 6.1 as well as such
additional custom service arrangements as Sigma subsequently undertakes to
perform. Such Manufacture and supply shall be pursuant to the following terms
and conditions:
          (a) Sigma shall from time-to-time issue purchase orders to Sangamo

26.



--------------------------------------------------------------------------------



 



identifying the Manufacture and supply services to be performed by Sangamo,
including in the case of Modified Cell Lines the particular genomic modification
desired.
          (b) Sangamo shall use Diligent Efforts to Manufacture and supply
Active Supplied ZFNs and/or Modified Cell Lines pursuant to the terms of those
purchase orders that are accepted by Sangamo, which acceptance will not be
unreasonably withheld. Each Active Supplied ZFN or Modified Cell Line specified
in a purchase order accepted by Sangamo shall be referred to herein as a “Custom
Project Deliverable.” For the avoidance of doubt, such Diligent Efforts by
Sangamo shall include providing adequate resources to meet the Manufacture and
supply obligations under the purchase orders. Notwithstanding the foregoing,
Sangamo shall have no obligation to supply Custom Project Deliverables for more
than [***]. To the extent that Sigma requests delivery of, and Sangamo agrees to
supply, Custom Project Deliverables for more than [***], Sigma shall pay $[***]
for each Custom Project Deliverable above such limit. To the extent that Sigma
requests delivery of, and Sangamo agrees to supply, Custom Project Deliverables
for more than [***], Sigma shall pay $[***] for each Custom Project Deliverable
above such limit. To the extent that Sigma requests delivery of, and Sangamo
agrees to supply, Custom Project Deliverables for more than [***], Sigma shall
pay $[***] for each Custom Project Deliverable above such limit.
          (c) The JSC shall establish a delivery date for each Custom Project
Deliverables, taking into account both Sangamo’s interest in having manageable
Manufacture and supply obligations and Sigma’s interest in expanding its market
and satisfying customer demand and requirements. The Parties anticipate that the
lead time for each Custom Project Deliverable will initially be approximately
[***]. The Parties agree to cooperate in good faith with a goal of reducing such
lead time during the term of this Agreement.
          (d) Sangamo shall receive no payment or other consideration from Sigma
with respect to the services that Sangamo provides pursuant to this Section 6.2,
other than the consideration set forth in Section 6.2(b) and the consideration
that Sangamo is to receive pursuant to Article 7, including but not limited to
the payment to Sangamo of royalties pursuant to Section 7.7.
          (e) For purposes of clarity, the Parties confirm that Sangamo’s
activities
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

27.



--------------------------------------------------------------------------------



 



pursuant to this Section 6.2 are in addition to its obligations under Article 4,
and further confirm that costs and expenses incurred by up to one (1) Sangamo
FTE in the performance of Sangamo’s obligations under this Section 6.2 shall
constitute Research Costs.
     6.3 Transfer of Manufacturing Technology. At any time following the
Effective Date, Sigma may direct that Sangamo transfer the Manufacturing
technology then in Sangamo’s possession and Control either to Sigma or to a
Contract Manufacturer selected by Sigma and approved by Sangamo, such approval
not to be unreasonably withheld, as provided in Exhibit G. The costs and
expenses incurred by Sangamo in carrying out such transfer shall be included in
Sangamo’s Research Costs; [***] Sangamo’s obligations under Section 6.2 shall
cease upon completion of the Information transfer contemplated by this
Section 6.3. The Parties confirm their intent to complete the Information
transfer contemplated by this Section 6.3 on or about the third anniversary of
the Effective Date.
     6.4 Technology Escrow. Within thirty (30) days of the Effective Date,
Sangamo shall deposit in escrow with a Third Party escrow company (i) [***]
(collectively, the “Escrow Materials”). Sangamo will update the Escrow Materials
every [***] thereafter. In addition, Sangamo shall update the Escrow Materials
at [***] solely to the extent necessary to replace existing [***] with any
replacement versions generated pursuant to the Library Side Letter. The costs of
establishing and maintaining such escrow shall be borne entirely by Sigma. Sigma
may access and use the Escrow Materials upon occurrence of any of the following
events:
          (a) the adjudication of Sangamo as a bankrupt by any court of
competent jurisdiction;
          (b) the appointment of a trustee or receiver (or similar official) of
all or a substantial part of the property of Sangamo under the federal
Bankruptcy Act or any state court receivership proceedings, whether voluntary or
involuntary, which appointment, if involuntary, is not removed within sixty
(60) days;
          (c) the liquidation of Sangamo or its failure to continue in business
(except in the event that such business has been acquired or assumed by another
entity);
          (d) the filing by Sangamo of a voluntary petition in bankruptcy, or
the consent
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

28.



--------------------------------------------------------------------------------



 



to, or failure to dismiss within the time prescribed by law, of any bankruptcy
proceedings instituted against it; or
          (e) refusal by Sangamo to allocate resources to Manufacture Supplied
ZFNs for a period of 30 consecutive days or more or other breach of Sangamo’s
obligations pursuant to this Article 6.
The technology escrow shall end, and the Escrow Materials shall be returned to
Sangamo upon the earlier of termination of this Agreement or completion of the
Manufacturing technology transfer described in Section 6.3.
ARTICLE 7
FINANCIAL TERMS
     7.1 Equity. Subject to the terms of a separate stock purchase agreement
executed no later than thirty (30) days after the Effective Date (and other
agreements and related documents executed pursuant thereto), Sangamo shall issue
to Sigma, and Sigma shall purchase, one million shares of Sangamo common stock
at a price per share equal to the average closing price of such stock as quoted
on the Nasdaq Global Market for the thirty (30) trading days prior to entry into
such stock purchase agreement.
     7.2 License Fee. In consideration for the licenses to Sangamo Technology
set forth in Article 2, Sigma shall pay Sangamo the following license fees:
          (a) within [***] of the Effective Date, an amount equal to the
difference between (i) twelve million five hundred thousand dollars
($12,500,000) and (ii) the consideration paid by Sigma pursuant to Section 7.1;
          (b) within [***] of the Effective Date, one million dollars
($1,000,000);
          (c) within [***] of the Effective Date, one million dollars
($1,000,000); and
          (d) within [***] of the Effective Date, one million dollars
($1,000,000).
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

29.



--------------------------------------------------------------------------------



 



For the avoidance of doubt, the total amount payable by Sigma pursuant to
Section 7.1 and this Section 7.2 shall in no event exceed fifteen million five
hundred thousand dollars ($15,500,000). The license fee payments made by Sigma
to Sangamo pursuant to this Section 7.2 shall be noncreditable and
nonrefundable.
     7.3 Development Milestone Payments.
          (a) Sigma shall make each of the milestone payments indicated below to
Sangamo in accordance with this Section 7.3 upon the first occurrence of the
indicated milestone event:
          (i) $[***] upon the later to occur of (A) Sangamo’s achievement, by
[***], of a Quarter Throughput Rate of at least [***] Validated Supplied ZFNs;
(B) delivery of at least [***] Active Supplied ZFNs to Sigma, of which at least
[***] Validated Supplied ZFNs, as documented by written evidence provided to
Sigma; and (C) Sangamo’s completion of the transfer to Sigma of the Validated
Process used by Sangamo to achieve such Quarter Throughput Rate;
          (ii) $[***] within ninety (90) days after the achievement of the
milestone set forth in Section 7.3(a)(i) unless, despite Sigma’s Diligent
Efforts, Sigma is unable to replicate during such ninety (90) day period the
Validated Process transferred to Sigma pursuant to Section 7.3(a)(i), as shown
by written evidence provided to Sangamo;
          (iii) $[***] upon the later to occur of (A) Sangamo’s achievement, by
the [***], of a Quarter Throughput Rate of at least [***] Validated Supplied
ZFNs; (B) delivery of at least [***] Active Supplied ZFNs to Sigma, of which at
least [***] Validated Supplied ZFNs, as documented by written evidence provided
to Sigma; and (C) Sangamo’s completion of the transfer to Sigma of the Validated
Process used by Sangamo to achieve such Quarter Throughput Rate;
          (iv) $[***] within ninety (90) days after the achievement of the
milestone set forth in Section 7.3(a)(iii) unless, despite Sigma’s Diligent
Efforts, Sigma is unable to reproduce during such ninety (90) day period the
Validated Process transferred to Sigma pursuant to Section 7.3(a)(iii), as shown
by written evidence provided to Sangamo;
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

30.



--------------------------------------------------------------------------------



 



          (v) $[***] upon the later to occur of (A) Sangamo’s achievement, by
the [***], of a Quarter Throughput Rate of at least [***] Validated Supplied
ZFNs; (B) delivery of at least [***] Active Supplied ZFNs to Sigma, of which at
least [***] Validated Supplied ZFNs, as documented by written evidence provided
to Sigma; and (C) Sangamo’s completion of the transfer to Sigma of the Validated
Process used by Sangamo to achieve such Quarter Throughput Rate; and
          (vi) $[***] within ninety (90) days after the achievement of the
milestone set forth in Section 7.3(a)(v) unless, despite Sigma’s Diligent
Efforts, Sigma is unable to reproduce during such ninety (90) day period the
Validated Process transferred to Sigma pursuant to Section 7.3(a)(v), as shown
by written evidence provided to Sangamo.
          (b) For the purpose of this Section 7.3, the “Quarter Throughput Rate”
means the number of Validated Supplied ZFNs that can be generated during a
ninety (90) day period by performing (from start to finish during such period)
both the Manufacturing of Active Supplied ZFNs and the Validated Process with
respect thereto, [***]
          (c) The Parties agree that the transfer of a Validated Process to
Sigma, as contemplated by this Section 7.3, shall include both the transfer to
Sigma of reasonably detailed written documentation describing the Validated
Process and a live demonstration by Sangamo to Sigma personnel of Validated
Process on a single Target and a single cell line. The JSC shall establish
technical requirements with respect to the content of such written documentation
and each such live demonstration, as well as objective criteria for determining
whether the transfer of the Validated Process to Sigma has been completed for
the purpose of triggering the milestone payments set forth in Section 7.3(a).
          (d) Sigma shall pay the indicated amounts within thirty (30) days of
achievement of the milestone. For clarity, in the event that Sangamo achieves
the milestone described in Section 7.3(a)(iii), Sangamo shall be deemed to have
achieved the milestone set forth in Section 7.3(a)(i) (if not previously
achieved), and in the event that Sangamo achieves the milestone described in
Section 7.3(a)(v), Sangamo shall be deemed to have achieved the milestones set
forth in Sections 7.3(a)(i) and 7.3(a)(iii) (if not previously achieved). For
further clarity, achievement of the milestone described in Section 7.3(a)(iv)
shall trigger the milestone
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

31.



--------------------------------------------------------------------------------



 



payment set forth in Section 7.3(a)(ii) (if not previously paid), and
achievement of the milestone described in Section 7.3(a)(vi) shall trigger the
milestone payments set forth in Sections 7.3(a)(ii) and 7.3(a)(iv) (if not
previously paid).
          (e) In no event will the total amount of milestone payments paid by
Sigma pursuant to this Section 7.3 exceed five million dollars ($5,000,000). All
payments made by Sigma to Sangamo pursuant to this Section 7.3 shall be
noncreditable and nonrefundable.
     7.4 Commercial Milestone Payments. Sigma shall make each of the milestone
payments indicated below to Sangamo within thirty (30) days after aggregate,
cumulative Net Sales of all Licensed Products in the Territory first reach the
corresponding dollar values.

      Aggregate, Cumulative Net Sales (Worldwide)   Payment
$ [***]
  $ [***]
$ [***]
  $ [***]
$ [***]
  $ [***]
$ [***]
  $ [***]

In no event will the total amount of milestone payments paid by Sigma pursuant
to this Section 7.4 exceed seventeen million dollars ($17,000,000).
     7.5 Minimum Annual Payments.
          (a) Sigma shall pay to Sangamo on or before each anniversary of the
Effective Date up to and including the tenth anniversary of the Effective Date,
the minimum annual payment obligation set forth in this Section 7.5 with respect
to such anniversary. Such payment obligation for a particular anniversary shall
be reduced (but not below zero) by (i) any royalties owed to Sangamo pursuant to
Section 7.7 with respect to sales in the first quarter of the calendar year in
which such anniversary occurs or (ii) any payments owed to Sangamo pursuant to
Section 7.6 with respect to Sublicensing Revenue received by Sigma during the
first quarter of such calendar year. Each payment made by Sigma pursuant to this
Section 7.5 is referred to as a
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

32.



--------------------------------------------------------------------------------



 



“Minimum Annual Payment.”

      Anniversaries of the Effective Date   Minimum Annual Payment Obligation
First, Second, Third
  $[***]
Fourth, Fifth, Sixth, Seventh
  $[***]
Eighth, Ninth, Tenth
  $[***]

          (b) Each Minimum Annual Payment made by Sigma to Sangamo pursuant to
this Section 7.5 shall be nonrefundable but fully creditable against (i) any
royalties owed to Sangamo pursuant to Section 7.7 with respect to sales in the
second, third, and fourth quarters of the calendar year in which such Minimum
Annual Payment was made or (ii) any payments owed to Sangamo pursuant to
Section 7.6 with respect to Sublicensing Revenue received by Sigma during the
second, third, and fourth quarters of such calendar year.
          (c) For the avoidance of doubt, the failure of Sigma to achieve a
level of Net Sales in any year triggering payment of a Minimum Annual Payment
for such year shall not be deemed to be a breach of any obligation of Sigma
under this Agreement.
     7.6 Sublicensing Revenues. Within forty-five (45) days after the end of
each calendar quarter up to and including the calendar quarter in which the
second anniversary of the Effective Date falls, Sigma shall pay Sangamo an
amount equal to fifty percent (50%) of the Sublicensing Revenues received by
Sigma during such calendar quarter. Within forty-five (45) days after the end of
each calendar quarter thereafter, Sigma shall pay Sangamo an amount equal
twenty-five percent (25%) of the Sublicensing Revenues received by Sigma during
such calendar quarter. Each Sublicensing Revenue payment shall be accompanied by
a statement itemizing the amount and type (e.g., license fee, milestone payment,
etc.) of each payment received by Sigma from each Sublicensee during the
relevant calendar quarter. The Sublicensing Revenue payments made by Sigma to
Sangamo pursuant to this Section 7.6 shall be noncreditable (except as set forth
in Section 7.5) and nonrefundable.
     7.7 Royalties
          (a) Sigma shall pay royalties to Sangamo on Net Sales of each Licensed
Products as follows:
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

33.



--------------------------------------------------------------------------------



 



          (i) at the rate of [***] of Net Sales of Licensed Product in any
country where the creation, development, manufacture, use or sale of such
Licensed Product is covered by a Valid Claim or where no Third Party is selling
a product or service for use in the Field that competes with such Licensed
Product (which competition, for clarity, will be assessed on a
product-by-product or service-by-service basis and, solely in the case of
products, shall require that such product and such Licensed Product involve the
targeting of the same gene (whether or not such targeting is accomplished by the
same mechanism));
          (ii) at the rate of [***] of Net Sales of Licensed Products in all
other cases.
          (b) All royalties due under this Section 7.7 shall be paid quarterly,
on a country-by-country basis, within sixty (60) days of the end of the relevant
calendar quarter for which royalties are due. Such royalty payments shall be
noncreditable (except as set forth in Section 7.5) and nonrefundable.
          (c) Sangamo’s right to receive royalties under this Section 7.7 with
respect to a particular country shall continue, on a Licensed
Product-by-Licensed Product basis, for the longer of (i) [***] (ii) the [***]
anniversary of the Effective Date.
          (d) Each royalty payment shall be accompanied by a statement that
includes sufficient information for Sangamo to understand Sigma’s calculation of
such royalty payment, including without limitation the number, description, and
gross sales and Net Sales, by country, of each Licensed Product sold during the
relevant calendar quarter. Each statement shall be deemed to be “Confidential
Information” of Sigma.
          (e) For the avoidance of doubt, no multiple royalties will be required
to be paid because a Licensed Product or its manufacture, use, or sale is
covered by more than one Valid Claim or patent or patent application within the
Sangamo Patents or Sangamo Know-How. For the avoidance of doubt, no royalty
shall be payable pursuant to Section 7.7(a)(ii) if a royalty is payable pursuant
to Section 7.7(a)(i).
     7.8 Royalty Adjustment. If there exists in any country during the Term one
or more patents of a Third Party that cover ZFP Products or their use or
manufacture and that would be
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

34.



--------------------------------------------------------------------------------



 



infringed by the making, use or sale of a Licensed Product and it is necessary
for Sigma or Sangamo to obtain a royalty-bearing license from such Third Party
under such patent(s) in a particular country, then Sigma shall be entitled to a
credit, against the royalty payments due to Sangamo upon sales of such Licensed
Product in the applicable country, in an amount equal to [***] of any royalty
paid to such Third Party by Sigma (including royalties paid pursuant to Third
Party Licenses) based upon the sales of the Licensed Product in such country,
provided that in no event shall the royalty rate due to Sangamo to be reduced to
below [***] of the applicable royalty rates set out in Section 7.7.
     7.9 Certain Payments to Sigma.
          (a) Sangamo shall pay Sigma an amount equal to the Sigma Share of any
Clinical Development Payment received by Sangamo under a Sangamo Collaboration.
All payments under this Section 7.9(a) shall be due no later than thirty
(30) days after the end of the calendar quarter in which Sangamo receives the
applicable Clinical Development Payment.
          (b) Sigma shall notify Sangamo in writing upon achieving each of the
First Tier Milestone, Second Tier Milestone, and Third Tier Milestone. The
“Sigma Share” shall be determined as follows:
          (i) Except as provided in Sections 7.9(b)(ii)-(iv), the Sigma Share
shall be equal to [***].
          (ii) In the event that Sigma achieves the First Tier Milestone, then,
for any Sangamo Collaborations that Sangamo enters into following Sangamo’s
receipt of written notice of Sigma’s achievement of the First Tier Milestone and
prior to Sangamo’s receipt of written notice of Sigma’s achievement of the
Second Tier Milestone, the Sigma Share shall be equal to [***]
          (iii) In the event that Sigma achieves the Second Tier Milestone,
then, for any Sangamo Collaborations that Sangamo enters into following
Sangamo’s receipt of written notice of Sigma’s achievement of the Second Tier
Milestone and prior to Sangamo’s receipt of written notice of Sigma’s
achievement of the Third Tier Milestone, the Sigma Share shall be equal to
[***]. For clarity, achievement and/or notice of the Second Tier Milestone shall
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

35.



--------------------------------------------------------------------------------



 



not affect the Sigma Share applicable to any Sangamo Collaborations entered into
prior to Sangamo’s receipt of written notice of Sigma’s achievement of the
Second Tier Milestone.
          (iv) In the event that Sigma achieves the Third Tier Milestone, then,
for any Sangamo Collaborations that Sangamo enters into following Sangamo’s
receipt of written notice of Sigma’s achievement of the Third Tier Milestone,
the Sigma Share shall be equal to [***]. For clarity, achievement and/or notice
of the Third Tier Milestone shall not affect the Sigma Share applicable to any
Sangamo Collaborations entered into prior to Sangamo’s receipt of written notice
of Sigma’s achievement of the Third Tier Milestone.
     7.10 Payments for Third Party Licenses.
          (a) Sangamo Responsibilities. Sangamo (and not Sigma) shall be
responsible for paying all fees, milestones, royalties and other compensation
owed to Third Parties pursuant to Third Party Licenses identified in Exhibit B
as of the Effective Date (including any post-Effective Date amendments of such
Third Party Licenses) on account of (i) the grant to Sigma of the licenses set
forth in Section 2.1 or (ii) the generation, development and/or
commercialization of Licensed Products by Sigma, but excluding any payments for
which Sigma is responsible pursuant to Section 7.10(b). Sangamo and Sigma shall
cooperate and provide such exchange of information as reasonably necessary to
enable Sigma to provide, at least ten (10) days in advance of the applicable due
date, with all information reasonably required by or useful to Sangamo to
(A) ascertain when milestone payments are owed under Third Party Licenses,
(B) calculate the amounts of royalty payments due under Third Party Licenses,
and (C) provide required reports.
          (b) Sigma Responsibilities. Sigma shall be responsible for paying
(i) any sublicense issuance and sublicense maintenance fees owed to Third
Parties pursuant to Third Party Licenses on account of the grant of a sublicense
by Sigma or its sublicensees and (ii) all milestones, royalties and other
compensation owed to Third Parties pursuant to post-Effective Date Third Party
Licenses on account of (A) the grant to Sigma of the licenses set forth in
Section 2.1 or (B) the generation, development and/or commercialization of
Licensed Products by Sigma, its Affiliates, and Sublicensees within the Field.
Sigma shall provide and shall cause its Affiliates to provide Sangamo at least
ten (10) days in advance of the applicable due date,
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

36.



--------------------------------------------------------------------------------



 



with all information reasonably required by or useful to Sangamo to
(A) ascertain when milestone payments are owed under Third Party Licenses,
(B) calculate the amounts of royalty payments due under such Third Party
Licenses, and (C) provide required reports. Sangamo shall cooperate with Sigma,
and shall facilitate such exchange of information, in each case as reasonably
necessary to assist Sigma in complying with the foregoing obligation.
          (c) Joint Responsibilities. Sigma and Sangamo shall reasonably
allocate responsibility for paying upfront fees or license maintenance fees
(i.e., fees paid in consideration for the continued license from the applicable
Third Party licensor to Sangamo) owed to Third Parties pursuant to
post-Effective Date Third Party Licenses. Such allocation shall take into
account the relative value that the intellectual property licensed to Sangamo
under the applicable Third Party License contributes to, on the one hand, the
rights granted to Sigma hereunder and, on the other hand, all of Sangamo’s
retained rights hereunder. Sangamo and Sigma shall cooperate and provide such
exchange of information as reasonably necessary with respect thereto.
          (d) Sublicense Agreements. Sigma may structure each Sublicense
Agreement so that the applicable Sublicensee shall be responsible for paying
some or all of the fees and other amounts owed to Third Parties pursuant to
Third Party Licenses. If Sigma elects to structure a Sublicense Agreement in
this manner, Sigma shall collect the relevant payments and reports from the
applicable Sublicensee and shall pay to Sangamo all such payments and shall
provide Sangamo with any corresponding reports at least ten (10) days in advance
of the applicable due date. For the avoidance of doubt, regardless of whether or
not Sigma makes a Sublicensee responsible for fees and other amounts owed to
Third Parties pursuant to Third Party Licenses, Sigma shall remain responsible
for making any payments required by Section 7.10(b) and (c).
     7.11 Payment Method. All payments due under this Agreement shall be made by
bank wire transfer in immediately available funds to an account designated by
the Party to receive such payment or by a Party’s check payable to the receiving
Party at such address as furnished by the receiving Party from time to time. All
payments hereunder shall be made in United States dollars.

37.



--------------------------------------------------------------------------------



 



     7.12 Taxes. The Party receiving payment hereunder shall pay any and all
taxes levied on account of all payments it receives under this Agreement. If
laws or regulations require that taxes be withheld, the Party making payment
will (a) deduct those taxes from the remittable payment, (b) pay the taxes to
the proper taxing authority, and (c) send evidence of the obligation together
with proof of tax payment to the Party receiving payment within thirty (30) days
following that tax payment.
     7.13 Foreign Exchange. Conversion of sales recorded in local currencies to
United States dollars will be performed in a manner consistent with the Party
making payments normal practices used to prepare its audited financial
statements for internal and external reporting purposes, which uses a widely
accepted source of published exchange rates.
     7.14 Records; Inspection. Each Party shall keep complete, true and accurate
books of account and records for the purpose of determining the payments to be
made or received under this Agreement, including without limitation records of
Net Sales necessary to verify payments made under Section 7.7 and to verify the
achievement of the First Tier Milestone, Second Tier Milestone, and Third Tier
Milestone under Section 7.9. Such books and records shall be kept for at least
three (3) calendar years following the end of the calendar quarter to which they
pertain. Such records will open for inspection during such three (3) calendar
year period by independent accountants reasonably acceptable to the Party whose
records are being inspected, solely for the purpose of verifying payment
statements hereunder. Such inspections shall be made no more than once each
calendar year, at reasonable time and on reasonable notice. Inspections
conducted under this Section 7.14 shall be at the expense of the inspecting
Party, unless such inspection reveals an underpayment by, or overpayment to, the
Party whose records were inspected that exceeds five percent (5%) of the amount
paid by or to such Party whose records are inspected as the case may be for any
period covered by the inspection is established in the course of such
inspection, whereupon all costs relating to the inspection for such period will
be paid promptly by the Party whose records were inspected. The Party whose
records were inspected shall promptly pay to the inspecting Party any unpaid
amounts and/or refund to the inspecting Party any excess payments made by the
inspecting Party (in each case, plus interest) that are discovered as a result
of an inspection hereunder.

38.



--------------------------------------------------------------------------------



 



     7.15 Interest. If a Party fails to make any payment due under this
Agreement, then interest shall accrue on a daily basis at a rate equal to [***]
above the then-applicable prime commercial lending rate of CitiBank, N.A., San
Francisco, California, or at the maximum rate permitted by applicable law,
whichever is the lower.
     7.16 Additional Provisions. For the avoidance of doubt, and subject to
Section 10.4(c), Sigma shall not be obligated to make any payment pursuant to
this Agreement following the termination of this Agreement, except for amounts
payable under Sections 7.2, 7.3, 7.4, 7.5, 7.6 and 7.7 which have fully accrued
prior to such termination; termination shall not give rise to prorating of any
such payment that is not fully accrued at the time of termination. For clarity,
any payments payable under Section 6.2(a) shall be fully accrued upon delivery
of the applicable Custom Project Deliverable; any payments due under Section 6.3
shall be fully accrued upon Sangamo incurring the applicable reimbursable costs
or expenses; any payments payable under Section 7.9 shall be fully accrued upon
Sangamo’s receipt of the applicable Clinical Development Payment; any payments
payable under Section 7.10(b) shall be deemed to have been fully accrued prior
to termination to the extent that the triggering event occurred prior to
termination and the corresponding payment obligation to the relevant Third Party
licensor comes due prior to, or remains due despite, termination of this
Agreement; any milestone payments payable under Section 7.3 or 7.4 shall be
fully accrued upon achievement of the applicable milestone event; any payments
payable under Section 7.6 shall be fully accrued upon Sigma’s receipt of the
applicable Sublicensing Revenue; and any royalty payments payable under
Section 7.7 shall be fully accrued on the date of the relevant invoice or other
billing giving rise to Net Sales.
ARTICLE 8
INTELLECTUAL PROPERTY
     8.1 Disclosure of Improvements; Ownership of Intellectual Property.
          (a) At a regular interval to be agreed by the Parties (but no less
than two times per Year) during the Term, the Parties shall disclose to each
other the making, development, conception, or reduction to practice of all
Improvements, to extent that any of the foregoing were
 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

39.



--------------------------------------------------------------------------------



 



made, developed, conceived, or reduced to practice since the previous new
invention disclosure.
          (b) Ownership of the Sangamo Know-How and Sangamo Patents shall be and
remain vested at all times in Sangamo, subject to the license granted to Sigma
pursuant to Section 2.1.
          (c) Sigma Improvements and Sigma Improvement Patents shall be owned by
Sigma, subject to the license granted to Sangamo pursuant to Section 2.3.
          (d) Joint Inventions and Joint Patents shall be jointly owed by Sigma
and Sangamo, with each Party having an undivided one-half interest in each Joint
Invention and Joint Patent, subject to the licenses granted pursuant to
Sections 2.1 and 2.3. Each Party may practice and grant licenses under each
Joint Invention and Joint Patent without the consent of, or a duty of accounting
to, the other Party, provided that such practice and licenses are consistent
with such Party’s rights under this Agreement. For the avoidance of doubt, Joint
Inventions that are not Joint Improvements, and Joint Patents that are not Joint
Improvement Patents shall not be subject to the rights and licenses set out in
Sections 2.1 and 2.3.
          (e) Ownership of Improvements made by Sublicensees will be governed by
the applicable Sublicense Agreement, but shall in every case be subject to the
license granted to Sangamo pursuant to Section 2.2(b)(ii).
     8.2 Employees; Cooperation.
          (a) Each Party represents and agrees that all employees or others
acting on its behalf in performing its obligations under this Agreement shall be
obligated under a binding written agreement to assign to such Party all
inventions (and all related intellectual property) made or conceived by such
employee or other person during and in connection with the Research Plan
Collaboration. The Parties agree to undertake to enforce such agreements
(including, where appropriate, by legal action) considering, among other things,
the commercial value of such inventions.
          (b) The Party responsible for filing, prosecution, or maintenance of a
particular Sangamo Patent, Improvement Patent, or Joint Patent pursuant to
Section 8.3, 8.4, or

40.



--------------------------------------------------------------------------------



 



8.5 (the “Filing Party”) shall consult with and keep other Party (the
“Non-Filing Party”) fully informed of all issues relating to the preparation,
filing, prosecution and maintenance of such patent, and shall furnish to the
Non-Filing Party copies of all documents received from, and filed in, the
applicable Patent Office. The Filing Party shall provide to the Non-Filing Party
copies of documents relevant to such preparation, filing, prosecution or
maintenance in sufficient time prior to filing such document or making any
payment due thereunder to allow for review and comment by the Non-Filing Party,
and the Filing Party shall consider such comments in good faith.
     8.3 Filing, Prosecution and Maintenance of Sangamo Patents.
          (a) As between the Parties, Sangamo shall have the first right to
file, prosecute, and/or maintain the Sangamo Patents (other than Joint Patents),
for which it shall bear all associated costs and expenses.
          (b) Should Sangamo decide not to file or continue prosecuting or
maintaining a particular Sangamo Patent (other than a Joint Patent), it shall
notify Sigma in writing promptly after such decision is made and not less than
sixty (60) days prior to any applicable deadline. Thereafter, to the extent that
no Third Party has a right to assume the prosecution and maintenance of such
Sangamo Patent, Sigma may assume such prosecution and maintenance at its sole
cost and expense.
          (c) Sigma’s rights under this Section 8.3 with respect to any Sangamo
Patent licensed to Sangamo by a Third Party shall be subject to the rights of
such Third Party to file, prosecute, and/or maintain such Sangamo Patent.
     8.4 Filing, Prosecution and Maintenance of Sigma Improvement Patents. Sigma
shall have the first right to file, prosecute, and/or maintain all Sigma
Improvement Patents, for which it shall bear all associated costs and expenses.
Should Sigma decide not to file or continue prosecuting or maintaining a
particular Sigma Improvement Patent, it shall notify Sangamo in writing promptly
after such decision is made and not less than sixty (60) days prior to any
applicable deadline. Thereafter, Sangamo shall have the right, but not the
obligation, to assume such filing, prosecution and maintenance at its sole cost
and expense.

41.



--------------------------------------------------------------------------------



 



     8.5 Filing, Prosecution and Maintenance of Joint Patents. Sangamo shall
have the first right to file, prosecute, and/or maintain all Joint Improvement
Patents. The Parties shall determine on a case-by-case basis, in good faith and
by mutual agreement, the allocation of the associated costs and expenses in
connection therewith, which allocation shall take into account the relative
value of the applicable Joint Improvement Patent inside and outside the Field.
The Parties shall determine, in good faith and by mutual agreement, which of
them should reasonably assume responsibility for filing, prosecuting and
maintaining other Joint Patents, and the Parties shall share equally all
associated costs and expenses in connection therewith. Should either Party
decide not to file or continue prosecuting or maintaining a particular Joint
Patent, it shall notify the other Party in writing promptly after such decision
is made and not less than sixty (60) days prior to any applicable deadline.
Thereafter, the other Party shall have the right, but not the obligation, to
assume such filing, prosecution and maintenance at its sole cost and expense,
and if it does so, the declining Party shall assign to the other Party all its
right, title and interest to any such Joint Improvement Patent or Joint Patent
in the applicable country, and upon such assignment such Joint Patent in such
country shall no longer be treated as a Joint Improvement Patent or Joint
Patent, respectively, hereunder but may be a Sangamo Patent or Sigma Improvement
Patent to the extent such former Joint Patent satisfies the definitions thereof
(without giving effect to the initial parenthetical in the definition of Sigma
Improvements).
     8.6 Enforcement of Sangamo Patents
          (a) If either Party becomes aware of any Third Party activity in the
Field (and outside the Plant Field) that infringes a Sangamo Patent or any legal
filing made by a Third Party with a court or administrative agency alleging that
a Sangamo Patent is invalid or unenforceable (collectively, for the purpose of
this Section 8.6, “Infringement”), then that Party shall give prompt written
notice to the other Party regarding such infringement.
          (b) As between the Parties, Sangamo shall have the first right, but
not the obligation, to attempt to resolve such Infringement by commercially
appropriate steps, including without limitation the filing of an infringement
suit using counsel of its own choice.
          (c) If Sangamo fails to resolve such Infringement or to initiate a
suit with respect thereto within one hundred twenty (120) days after delivery of
the notice set forth in

42.



--------------------------------------------------------------------------------



 



Section 8.6(a), then upon Sigma’s request and Sangamo’s written consent (not to
be unreasonably withheld), Sigma shall have the right, but not the obligation,
to attempt to resolve such Infringement by commercially appropriate steps,
including without limitation the filing of an infringement suit using counsel of
its own choice.
          (d) In any event, the Party not bringing an infringement action under
this Section 8.6 agrees to be joined as a party to the suit, at the request and
expense of the Party bringing such action, and to provide reasonable assistance
in any such action. Neither Party shall settle or otherwise compromise any such
action in a way that adversely affects the other Party’s intellectual property
rights without such Party’s prior written consent.
          (e) Any amounts recovered by the Party taking an action pursuant to
this Section 8.6, whether by settlement or judgment, shall be allocated first to
reimburse each Party for any costs and expenses incurred by such Party (and not
otherwise reimbursed). Any remaining recovery shall be shared by the Parties in
proportion to the percentage of litigation expenses funded by each Party.
          (f) Sigma’s rights under this Section 8.6 with respect to any Sangamo
Patent licensed to Sangamo by a Third Party shall be subject to the rights of
such Third Party to enforce such Sangamo Patent.
     8.7 Enforcement of Sigma Improvement Patents
          (a) If either Party becomes aware of any Third Party activity that
infringes a Sigma Improvement Patent, then that Party shall give prompt written
notice to the other Party regarding such infringement.
          (b) With respect to infringement involving Third Party activity
outside the Field or in the Plant Field, Sangamo shall have the first right, but
not the obligation, to attempt to resolve such infringement, whether by
settlement or judgment. If Sangamo fails to resolve such infringement or to
initiate a suit with respect thereto within one hundred twenty (120) days after
delivery of the notice set forth in Section 8.7(a), then Sigma shall have the
right, but not the obligation, to attempt to resolve such infringement by
commercially appropriate steps, including without limitation the filing of an
infringement suit using counsel of its own choice.

43.



--------------------------------------------------------------------------------



 



          (c) With respect to infringement involving Third Party activity solely
in the Field (and not in the Plant Field), Sigma shall have the right, but not
the obligation, to attempt to resolve such infringement or allegation, whether
by settlement or judgment.
          (d) A Party’s right to initiate a patent infringement suit under this
Section 8.7 shall include the right to resolve any allegation that a Sigma
Improvement Patent is invalid or unenforceable brought as a counterclaim in such
suit.
          (e) In any event, the Party not bringing an infringement action under
this Section 8.7 agrees to be joined as a party to the suit, at the request and
expense of the Party bringing such action, and to provide reasonable assistance
in any such action, at the requesting Party’s expense. Neither Party shall
settle or otherwise compromise any such action in a way that adversely affects
the other Party’s intellectual property rights without such Party’s prior
written consent.
          (f) Any amounts recovered by the Party taking an action pursuant to
this Section 8.7, whether by settlement or judgment, shall be allocated first to
reimburse each Party for any costs and expenses incurred by such Party (and not
otherwise reimbursed). Any remaining recovery shall be shared by the Parties in
proportion to the percentage of litigation expenses funded by each Party.
     8.8 Enforcement of Joint Patents.
          (a) If either Party becomes aware of any Third Party activity that
infringes a Joint Patent, then that Party shall give prompt written notice to
the other Party regarding such infringement.
          (b) With respect to infringement of a Joint Improvement Patent
involving Third Party activity outside the Field or in the Plant Field:
               (i) Sangamo shall have the right, but not the obligation, to
attempt to resolve such infringement by commercially appropriate steps,
including without limitation the filing of an infringement suit using counsel of
its own choice. If Sangamo institutes such a suit with respect to a Joint
Patent, it will do so at its expense, and will be

44.



--------------------------------------------------------------------------------



 



entitled to keep all recoveries.
               (ii) If Sangamo fails to resolve such infringement or to initiate
a suit with respect thereto within one hundred twenty (120) days after delivery
of the notice set forth in Section 8.8(a), then Sigma shall have the right, but
not the obligation, to attempt to resolve such infringement by commercially
appropriate steps, including without limitation the filing of an infringement
suit using counsel of its own choice. If Sigma initiates such a suit with
respect to a Joint Patent it will do so at its own expense, and will be entitled
to keep all recoveries.
          (c) With respect to infringement of a Joint Improvement Patent
involving Third Party activity in the Field (and not in the Plant Field):
               (i) Sigma shall have the right, but not the obligation, to
attempt to resolve such infringement by commercially appropriate steps,
including without limitation the filing of an infringement suit using counsel of
its own choice. If Sigma institutes such a suit with respect to a Joint Patent,
it will do so at its expense, and will be entitled to keep all recoveries.
               (ii) If Sigma fails to resolve such infringement or to initiate a
suit with respect thereto within one hundred twenty (120) days after delivery of
the notice set forth in Section 8.8(a), then Sangamo shall have the right, but
not the obligation, to attempt to resolve such infringement by commercially
appropriate steps, including without limitation the filing of an infringement
suit using counsel of its own choice. If Sangamo initiates such a suit with
respect to a Joint Patent it will do so at its own expense, and will be entitled
to keep all recoveries.
          (d) If either Party becomes aware of any Third Party activity that
infringes a Joint Patent other than a Joint Improvement Patent, then that Party
shall give prompt written notice to the other Party regarding such infringement.
The Parties shall then consult in good faith regarding such asserted
infringement and the reasonable actions that the Parties may take in connection
therewith.
          (e) In any event, the Party not bringing an infringement action under
this

45.



--------------------------------------------------------------------------------



 



Section 8.8 agrees to be joined as a party to the suit, at the request and
expense of the Party bringing such action, and to provide reasonable assistance
in any such action, at the requesting Party’s expense. Neither Party shall
settle or otherwise compromise any such action in a way that adversely affects
the other Party’s intellectual property rights without such Party’s prior
written consent.
     8.9 Defense of Third Party Infringement Claims. If a Third Party asserts
that a patent or other right Controlled by it is infringed by activities in the
Field or a Party becomes aware of a patent or other right that might form the
basis for such a claim, the Party first obtaining knowledge of such a claim or
such potential claim shall immediately provide the other Party with notice
thereof and the related facts in reasonable detail. The Parties shall discuss
the merits of such claim or potential claims and shall attempt, if they
determine doing so to be reasonably appropriate, in good faith to mutually agree
whether to obtain a license from such Third Party. If the intellectual property
pertains to ZFP Products both inside and outside the Field, then, as between the
Parties, Sangamo shall be the party that enters into any license agreement with
such Third Party and Sigma shall be entitled to a sublicense in the Field under
such license agreement (or any license agreement entered into by Sangamo
hereunder that pertains to ZFP Products in the Field) if it follows the
procedures therefor set forth in Section 2.6(d) and/or 2.6(e) (as applicable).
If the intellectual property pertains to ZFP Product inside but not outside the
Field, then Section 2.6(b) shall apply. In the event that Sigma is the party
that enters into a license agreement with such Third Party, Sigma shall be
responsible for amounts payable with respect to any such license; provided,
however, that royalties paid by Sigma pursuant to such license shall be
creditable pursuant to Section 7.8 to the extent such royalties satisfy the
terms thereof. Neither Party shall be required to conduct any work under this
Agreement which it believes in good faith may infringe Third Party patent or
other intellectual property rights. Except as set forth in Article 12 or
otherwise agreed in writing by the Parties, each Party shall control and bear
the expense of its own defense of such Third Party claim. The parties shall
discuss with each other on a regular basis all actions under and pursuant to
this Section 8.9 in order to endeavor in good faith to resolve any situation
hereunder in a manner reasonably satisfactory to both parties.

46.



--------------------------------------------------------------------------------



 



ARTICLE 9
CONFIDENTIALITY
     9.1 Nondisclosure of Confidential Information. All Information disclosed by
one Party to the other Party pursuant to this Agreement shall be “Confidential
Information” for all purposes hereunder. The Parties agree that during the term
of this Agreement and for a period of seven (7) years thereafter, a Party
receiving Confidential Information of the other Party will (a) use commercially
reasonable efforts to maintain in confidence such Confidential Information (but
not less than those efforts as such Party uses to maintain in confidence its own
proprietary industrial information of similar kind and value) and not to
disclose such Confidential Information to any Third Party without prior written
consent of the other Party, except for disclosures made in confidence to any
Third Party under terms consistent with this Agreement and made in furtherance
of this Agreement or of rights granted to a Party hereunder, and (b) not use
such other Party’s Confidential Information for any purpose except those
permitted by this Agreement (it being understood that this subsection (b) shall
not create or imply any rights or licenses not expressly granted under
Article 2). In any event, the Parties agree to take all reasonable action to
avoid disclosure of Confidential Information except as permitted hereunder.
     9.2 Exceptions. The obligations in Section 9.1 shall not apply with respect
to any portion of the Confidential Information that the receiving Party can show
by competent written proof:
          (a) is publicly disclosed by the disclosing Party, either before or
after it is disclosed to the receiving Party hereunder; or
          (b) was known to the receiving Party or any of its Affiliates, without
obligation to keep it confidential, prior to disclosure by the disclosing Party;
or
          (c) is subsequently disclosed to the receiving Party or any of its
Affiliates by a Third Party lawfully in possession thereof and without
obligation to keep it confidential; or
          (d) is published by a Third Party or otherwise becomes publicly
available or enters the public domain, either before or after it is disclosed to
the receiving Party; or

47.



--------------------------------------------------------------------------------



 



          (e) has been independently developed by employees or contractors of
the receiving Party or any of its Affiliates without the aid, application or use
of Confidential Information.
     9.3 Authorized Disclosure. A Party may disclose the Confidential
Information belonging to the other Party to the extent such disclosure is
reasonably necessary in the following instances:
          (a) Disclosures required by operation of law or court order (provided
the Party required to disclose Confidential Information belonging to the other
Party gives the other Party as much prior notice as is reasonably practicable
and discloses only such information as it is obligated to); and
          (b) disclosures in connection with the performance of this Agreement
to Affiliates and then-current and potential collaborators, partners, licensees,
research collaborators, investment bankers, investors, lenders, acquirers,
employees, consultants, agents, customers, sublicensees, and contractors, each
of whom prior to disclosure must be bound by similar obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 9.
     9.4 Terms of Agreement. The Parties acknowledge that the terms of this
Agreement shall be treated as Confidential Information of both Parties. Such
terms may be disclosed by a Party to individuals or entities covered by
Section 9.3(b) above, each of whom prior to disclosure must be bound by similar
obligations of confidentiality and non-use at least equivalent in scope to those
set forth in this Article 9. In addition, a copy of this Agreement may be filed
by either Party with the Securities and Exchange Commission. In connection with
any such filing such Party shall endeavor to obtain confidential treatment of
economic and trade secret information, and shall keep the other Party informed
as the planned filing (including, but not limited to providing the other Party
with the proposed filing reasonably in advance of making the planned filing) and
consider the requests of the other Party regarding such confidential treatment.
With respect to any Third Party License that requires Sangamo to provide to the
applicable Third Party licensor a copy of this Agreement or a summary of the
terms of this Agreement, Sangamo may provide such copy or summary to such Third
Party licensor in confidence.

48.



--------------------------------------------------------------------------------



 



     9.5 Termination of Prior Agreements. This Agreement supersedes the
Confidential Disclosure Agreement between Sangamo and the Biotechnology Division
of Sigma-Aldrich Corporation, dated August 24, 2006. All Information exchanged
between the Parties under such earlier agreement shall be deemed Confidential
Information of the disclosing Party and shall be subject to the terms of this
Article 9.
     9.6 Publicity. The Parties agree that the public announcement of the
execution of this Agreement shall be substantially in the form of the press
release attached as Exhibit E. Any other publication, news release or other
public announcement relating to this Agreement or to the performance hereunder,
shall first be reviewed and approved by both Parties, and neither Party shall
use the other Party’s name in any such public disclosure without such other
Party’s prior written consent. Notwithstanding the foregoing, any disclosure
which is required by law as advised by the disclosing Party’s counsel may be
made without the prior consent of the other Party, although the other Party
shall be given prompt notice of any such legally required disclosure and to the
extent practicable shall provide the other Party an opportunity to comment on
the proposed disclosure. The foregoing shall not be construed to prevent or
restrict Sigma from making such public disclosures as it considers reasonably
appropriate with respect to the marketing and sales of Licensed Products and
Licensed Services; for the avoidance of doubt, notice to or approval by Sangamo
of such public disclosures shall not be required (subject, however, to any
applicable terms of Sections 9.1-9.4 and the restriction set forth above on the
use of Sangamo’s name).
     9.7 Publications. Subject to Section 9.3, each Party agrees to provide the
other Party the opportunity to review any proposed abstracts, manuscripts or
presentations (including verbal presentations) which relate to the use of
Licensed Products in the Field at least thirty (30) days prior to its intended
submission for publication (or in the case of public disclosures by Sigma for
the marketing and sales of Licensed Products and Licensed Services, seven
(7) days) and agrees, upon request, not to submit any such abstract or
manuscript for publication until the other Party is given a reasonable period of
time to secure patent protection for any material related to such publication
which it believes to be patentable. Both Parties understand that a reasonable
commercial strategy may require delay of publication of information or filing of
patent applications. The Parties agree to review and consider delay of
publication and filing of patent

49.



--------------------------------------------------------------------------------



 



applications under certain circumstances. The JSC will review such requests and
recommend subsequent action. Neither Party shall have the right to publish or
present Confidential Information of the other Party which is subject to
Section 9.1.
     9.8 Patents. If disclosure of Confidential Information of one Party is
necessary or useful in prosecution of a patent application being prosecuted by
the other Party, the Party to whom the Confidential Information belongs will, on
request, consider permitting use of the information and will provide the
requesting party with a decision without undue delay.
ARTICLE 10
TERM AND TERMINATION
     10.1 Term. This Agreement shall become effective on the Effective Date and
shall expire upon the last payment obligation as provided in Article 7, unless
earlier terminated in accordance with Section 10.2 or 10.3.
     10.2 Termination at Will. Sigma may terminate this Agreement in its
entirety at any time by providing ninety (90) days written notice thereof to
Sangamo. Such termination shall have the following effects:
          (a) all licenses and rights granted to Sigma under this Agreement
(including without limitation the licenses and rights set forth in Section 2.1)
shall terminate;
          (b) all sublicenses granted by Sigma or its sublicensees under the
licenses and rights granted to Sigma under this Agreement shall terminate;
          (c) Sigma shall grant to Sangamo and its Affiliates a worldwide, fully
paid, perpetual, irrevocable, non-exclusive license (with the right to
sublicense) to practice the Sigma Improvements (and any patents and patent
applications claiming Sigma Improvements) for all purposes in the Field; and
          (d) Sigma shall provide Sangamo with a complete and accurate list of
(i) all

50.



--------------------------------------------------------------------------------



 



projects in which Sigma, a Sigma Affiliate, or a Sublicensee (to the extent of
Sigma’s knowledge) practiced the Sangamo Technology in the Field prior to the
termination effective date and (ii) all Licensed Products in existence as of the
effective date of termination.
     10.3 Termination for Material Breach.
          (a) If either Party believes that the other Party is in material
breach of this Agreement (including without limitation any material breach of a
representation or warranty made in this Agreement), then the non-breaching Party
may deliver notice of such breach to the other Party. In such notice the
non-breaching Party shall identify the actions or conduct that such Party would
consider to be an acceptable cure of such breach. For all breaches other than a
failure to make a payment set forth in Article 7, the allegedly breaching Party
shall have sixty (60) days to either cure such breach. For any breach arising
from a failure to make a payment set forth in Article 7, the allegedly breaching
Party shall have thirty (30) days to cure such breach.
          (b) If the Party receiving notice of breach fails to cure such breach
within the 60-day period or 30-day period (as applicable), the Party originally
delivering the notice may terminate this Agreement upon written notice.
          (c) If a Party gives notice of termination under this Section 10.3 and
the other Party disputes in good faith whether such notice was proper, then the
issue of whether this Agreement has been terminated shall be resolved in
accordance with Section 13.1. If as a result of such dispute resolution process
it is determined that the notice of termination was proper, then such
termination shall be deemed to have been effective if the breaching Party fails
thereafter to cure such breach in accordance with the determination made in the
resolution process under Section 13.1 within the time period set forth in
Section 10.3(a) for the applicable breach following such determination. If as a
result of such dispute resolution process it is determined that the notice of
termination was improper, then no termination shall have occurred and this
Agreement shall have remained in effect.
          (d) Termination of this Agreement pursuant to this Section 10.3 shall
have the following effects:
               (i) all licenses and rights granted to Sigma under this Agreement

51.



--------------------------------------------------------------------------------



 



(including without limitation the licenses and rights set forth in Section 2.1)
shall terminate;
               (ii) all sublicenses granted by Sigma or its sublicensees under
the licenses and rights granted to Sigma under this Agreement shall terminate;
               (iii) the rights and obligations of the Parties set forth in
Section 10.2(d) shall apply;
          (e) if terminated as a result of breach by Sigma, the rights and
obligations of the Parties set forth in Section 10.2(c) shall also apply; and
          (f) if terminated as a result of breach by Sangamo, all licenses and
rights granted to Sangamo as set forth in Section 2.3(b) shall terminate.
     10.4 Effect of Termination; Survival.
          (a) In addition to the specific items identified as effects of
termination pursuant to Section 10.2 or 10.3, the following provisions of this
Agreement shall survive any expiration or termination of this Agreement,
regardless of cause: Sections 2.3(b), 6.4 (last sentence only), 7.14, 7.15,
7.16, 8.1, 8.4 (except in the case of termination pursuant to Section 10.3 as a
result of a breach by Sangamo), 8.5, 8.7 (except in the case of termination
pursuant to Section 10.3 as a result of a breach by Sangamo), 8.8, 10.2, 10.3,
10.4, 13.1, 13.2, 13.3, 13.8, 13.11, 13.17, and 13.18, and Articles 9 (other
than Sections 9.7 and 9.8) and 12.
          (b) In any event, termination of this Agreement shall not relieve the
Parties of any liability which accrued hereunder prior to the effective date of
such termination nor preclude either Party from pursuing all rights and remedies
it may have hereunder or at law or in equity with respect to any breach of this
Agreement nor prejudice either Party’s right to obtain performance of any
obligation.
          (c) In the event this Agreement is terminated for any reason, Sigma
shall cease, and shall cause its Affiliates and sublicensees to cease, all
development and commercialization of Licensed Products, and Sigma shall not use
or practice, nor shall it cause or permit any of its Affiliates or such
sublicensees to use or practice, directly or indirectly, any

52.



--------------------------------------------------------------------------------



 



Sangamo Technology; provided, however, that Sigma shall have a six-month period
following termination to sell inventory of Licensed Products existing as of the
date of termination and perform previously agreed-upon Licensed Services subject
to the payment obligations set forth in Section 7.7 (subject to Sections 7.8
through 7.15).
ARTICLE 11
REPRESENTATIONS, WARRANTIES, AND COVENANTS
     11.1 Mutual Authority. Sangamo and Sigma each represents and warrants to
the other that: (i) it has the authority and right to enter into and perform
this Agreement, (ii) this Agreement is a legal and valid obligation binding upon
it and is enforceable in accordance with its terms, subject to applicable
limitations on such enforcement based on bankruptcy laws and other debtors’
rights, and (iii) its execution, delivery and performance of this Agreement will
not conflict in any material fashion with the terms of any other agreement or
instrument to which it is or becomes a party or by which it is or becomes bound,
nor violate any law or regulation of any court, governmental body or
administrative or other agency having authority over it.
     11.2 Performance by Affiliates. The Parties recognize that each may perform
some or all of its obligations, or exercise some or all of its rights, under
this Agreement through Affiliates (without any requirement that such Affiliates
be granted an express sublicense under any licenses granted by the other Party),
provided, however, that each Party shall remain responsible for and be guarantor
of such performance or exercise by its Affiliates and shall cause its Affiliates
to comply with the provisions of this Agreement in connection with such
performance or exercise. In particular, if any Affiliate of a Party performs
some or all of a Party’s obligations, or exercises some or all of its rights,
under this Agreement, (i) the restrictions of this Agreement which apply to the
activities of a Party under this Agreement shall apply equally to the activities
of such Affiliate, and (ii) the Party affiliated with such Affiliate shall
assure, and hereby guarantees, that any intellectual property developed by such
Affiliate shall be governed by the provisions of this Agreement (and subject to
the licenses set forth in Article 2) as if such intellectual property had been
developed by the Party.
     11.3 Third Party Rights. Except as already disclosed to the other party in
writing,

53.



--------------------------------------------------------------------------------



 



each Party represents and warrants to the other Party that, to its knowledge as
of the Effective Date, its performance of work under the Research Plan
Collaboration as contemplated by this Agreement will not infringe the patent,
trade secret or other intellectual property rights of any Third Party.
     11.4 Additional Representations, Warranties and Covenants of Sangamo.
          (a) Sangamo Know-How. Sangamo represents and warrants with respect to
those items below that pertain to current facts, and covenants with respect to
those items below that pertain to future actions:
               (i) that Sangamo has the full right and power to grant to Sigma
the licenses under such Sangamo Know-How that are granted in Section 2.1 of this
Agreement;
               (ii) that such Sangamo Know-How is proprietary to Sangamo, and
the conception and development of such Sangamo Know-How by Sangamo has not, to
the knowledge of Sangamo as of the Effective Date, constituted or involved the
misappropriation of trade secrets of any Third Party;
               (iii) that Sangamo has taken commercially reasonably steps to
protect those items within such Sangamo Know-How that Sangamo has decided to
maintain as trade secrets, and will continue to take commercially reasonable
steps to protect those items within such Sangamo Know-How that Sangamo decides
to maintain as trade secrets (it being understood that Sangamo may periodically
re-evaluate the value of maintaining such items as trade secrets as opposed to
pursuing patent protection therefor or permitting strategic disclosure thereof);
and
               (iv) that, to the knowledge of Sangamo as of the Effective Date,
no pending claim has been brought by any person or entity alleging that the
Sangamo Know-How conflicts or interferes with any intellectual property or
proprietary right of any Third Party.
          (b) Sangamo Patents. With respect to the Sangamo Patents that are
owned by Sangamo, Sangamo represents and warrants with respect to those items
below that pertain to current facts, and covenants with respect to those items
below that pertain to future actions:

54.



--------------------------------------------------------------------------------



 



               (i) that it has the right to grant to Sigma the licenses under
the Sangamo Patents that are granted in Section 2.1 of this Agreement;
               (ii) that it is not aware, as of the Effective Date, of any
written assertions of invalidity of those Sangamo Patents that issued prior to
the Effective Date;
               (iii) that, as of the Effective Date, it has not withheld any
material references during prosecution in the United States of those United
States Sangamo Patents that issued prior to the Effective Date;
               (iv) that the conception, development, and reduction to practice
of the inventions claimed in the Sangamo Patents has not, to the knowledge of
Sangamo as of the Effective Date, constituted or involved the misappropriation
or infringement of trade secrets or other intellectual property of any Third
Party;
               (v) that, to the knowledge of Sangamo as of the Effective Date,
there are no claims, judgments, or settlements relating to the Sangamo Patents
to be paid by Sangamo;
               (vi) that, to the knowledge of Sangamo as of the Effective Date,
no pending claim has been brought by any person or entity alleging that the
Sangamo Patents conflict or interfere with any intellectual property or
proprietary right of any Third Party; and
               (vii) that Sangamo is not aware, as of the Effective Date, of any
infringement of the Sangamo Patents by a Third Party, other than those disclosed
to Sigma in writing.
          (c) Third Party Licenses. With respect to the Third Party Licenses set
forth in Exhibit B as of the Effective Date, Sangamo represents and warrants
with respect to those items below that pertain to current facts, and covenants
with respect to those items below that pertain to future actions:
               (i) that, to its knowledge as of the Effective Date, it is not in
material breach of its obligations thereunder as of the Effective Date and it
will continue to perform all of its obligations thereunder that, if not
performed, would have a material adverse effect on Sigma’s rights under this
Agreement,

55.



--------------------------------------------------------------------------------



 



               (ii) that if it is unable to fulfill such obligations at any
time, it will notify Sigma as soon as practicable;
               (iii) that it will not voluntarily terminate any Third Party
License without the consent of Sigma, such consent not to be unreasonably
withheld, and it will use commercially reasonable efforts to cure any material
breach of any Third Party License during the life of this Agreement;
               (iv) that Sangamo has the right to grant the sublicenses
thereunder to Sigma that are granted in Section 2.1 of this Agreement, except as
set forth in Exhibit C;
               (v) that, if Sigma cannot grant further sublicenses under a
particular Third Party License, then at Sigma’s request in conjunction with
Sigma’s entry into a Sublicense Agreement, Sangamo will grant a sublicense
(within 30 days) under such Third Party License to the Sublicensee for such
Sublicense Agreement on terms that are consistent with such Sublicense Agreement
and that do not provide Sangamo with greater compensation than it would have
received had such sublicense been granted by Sigma; and
               (vi) that the conception, development, and reduction to practice
of the technology licensed in the Field under Third Party Licenses is not known
by Sangamo as of the Effective Date to have constituted or involved the
misappropriation or infringement of trade secrets or other intellectual property
of any Third Party.
          (d) Sangamo Plant Product Licenses. Sangamo represents and warrants
with respect to those items below that pertain to current facts, and covenants
with respect to those items below that pertain to future actions:
               (i) As of the Effective Date, the only license granted by Sangamo
under the Sangamo Technology to make, use and/or sell products in the Plant
Field is the Dow AgroSciences Agreement.
               (ii) Sangamo hereby covenants that for so long as the licenses
granted under Section 2.1 continue in effect, Sangamo will grant no further
licenses under the Sangamo Technology to make, have made, use, sell, offer for
sale, and import Plant Products and

56.



--------------------------------------------------------------------------------



 



Permitted Plant Products and to provide Permitted Plant Services in the Field
(other than any licenses granted to Dow AgroSciences pursuant to the Dow
AgroSciences Agreement).
               (iii) Sangamo hereby covenants that it shall not, without Sigma’s
prior written consent, amend the Dow AgroSciences Agreement in any manner that
has a material adverse effect on Sigma’s rights under this Agreement.
     11.5 Future Discussions.
          (a) On written request by Sigma, Sangamo will discuss in good faith
with Sigma an appropriate accommodation (which may involve a reduction in
certain future payments owed to Sangamo under this Agreement) to reflect the
reduced commercial value of the licenses granted to Sigma under this Agreement
as a result of activity in the Field by unlicensed Third Parties that has a
material adverse effect on Sigma’s ability to exploit its rights under this
Agreement.
          (b) On the written request of either Party identifying changed
circumstances that materially affect the benefits or burdens of such Party under
this Agreement, the Parties shall discuss in good faith possible ways of
addressing such changed circumstances.
          (c) For the avoidance of doubt, if the Parties fail to agree on an
appropriate accommodation under Section 11.5(a) or on a manner of addressing
changed circumstances under Section 11.5(b), the Parties shall have no
obligation to follow the dispute resolution procedure set forth in Section 13.1.
ARTICLE 12
INDEMNIFICATION
     12.1 Mutual Indemnification. Subject to Section 12.3, each Party hereby
agrees to indemnify, defend and hold the other Party, its Affiliates, its
licensees, and its and their officers, directors, employees, consultants,
contractors, sublicensees and agents (collectively, the “Party Indemnitees”)
harmless from and against any and all damages or other amounts payable to a
Third Party claimant, as well as any reasonable attorneys’ fees and costs of
litigation incurred by

57.



--------------------------------------------------------------------------------



 



such Party Indemnitee as to any such Claim (as defined in this Section 12.1)
until the indemnifying Party has acknowledged that it will provide
indemnification hereunder with respect to such Claim as provided below
(collectively, “Damages”) to the extent resulting from claims, suits,
proceedings or causes of action (“Claims”) brought by such Third Party against
such Party Indemnitee based on: (a) a breach of warranty by the indemnifying
Party contained in this Agreement; (b) breach of this Agreement or applicable
law by such indemnifying Party; (c) negligence or willful misconduct of a Party,
its Affiliates, or (sub)licensees, or their respective employees, contractors or
agents in the performance of this Agreement; and/or (d) breach of a contractual
or fiduciary obligation owed by it to a Third Party (including without
limitation misappropriation of trade secrets).
     12.2 Additional Indemnification
          (a) By Sigma. Subject to Section 12.3, Sigma hereby agrees to
indemnify, defend and hold the Sangamo Indemnitees harmless from and against any
and all Damages resulting from Claims brought by a Third Party to the extent
resulting from the manufacture, use, handling, storage, marketing, sale or other
disposition of Licensed Products by Sigma, its Affiliates, agents or
sublicensees (including Sublicensees). Such indemnity obligation shall not apply
to the extent such Losses result from (a) a breach of warranty by Sangamo
contained in this Agreement; (b) breach of this Agreement or applicable law by
Sangamo; (c) negligence or willful misconduct by Sangamo, its Affiliates, or
(sub)licensees, or their respective employees, contractors or agents in the
performance of this Agreement; and/or (d) breach of a contractual or fiduciary
obligation owed by Sangamo to a Third Party (including without limitation
misappropriation of trade secrets).
     (b) By Sangamo. Subject to Section 12.3, Sangamo hereby agrees to
indemnify, defend and hold the Sigma Indemnitees harmless from and against any
and all Damages to the extent resulting from Claims brought by a Third Party to
the extent resulting from the manufacture, use, handling, storage, marketing,
sale or other disposition of products or services employing Sigma Improvements
by Sangamo, its agents or sublicensees. Such indemnity obligation shall not
apply to the extent such Losses result from (i) a breach of warranty by Sigma
contained in this Agreement; (ii) breach of this Agreement or applicable law by
Sigma; (iii)

58.



--------------------------------------------------------------------------------



 



negligence or willful misconduct by Sigma, its Affiliates, or (sub)licensees, or
their respective employees, contractors or agents in the performance of this
Agreement; and/or (iv) breach of a contractual or fiduciary obligation owed by
Sigma to a Third Party (including without limitation misappropriation of trade
secrets).
     12.3 Conditions to Indemnification. As used herein, “Indemnitee” shall mean
a party entitled to indemnification under the terms of Section 12.1 or 12.2. It
shall be a condition precedent to an Indemnitee’s right to seek indemnification
under such Section 12.1 or 12.2 that such Indemnitee:
          (a) inform the indemnifying Party of a Claim as soon as reasonably
practicable after it receives notice of the Claim;
          (b) if the indemnifying Party acknowledges that such Claim falls
within the scope of its indemnification obligations hereunder, permit the
indemnifying Party to assume direction and control of the defense, litigation,
settlement, appeal or other disposition of the Claim (including the right to
settle the claim solely for monetary consideration); provided, that the
indemnifying Party shall seek the prior written consent (not to be unreasonably
withheld or delayed) of any such Indemnitee as to any settlement which would
materially diminish or materially adversely affect the scope, exclusivity or
duration of any Patents licensed under this Agreement, would require any payment
by such Indemnitee, would require an admission of legal wrongdoing in any way on
the part of an Indemnitee, or would effect an amendment of this Agreement; and
          (c) fully cooperate (including providing access to and copies of
pertinent records and making available for testimony relevant individuals
subject to its control) as reasonably requested by, and at the expense of, the
indemnifying Party in the defense of the Claim.
Provided that an Indemnitee has complied with the foregoing, the indemnifying
Party shall provide attorneys reasonably acceptable to the Indemnitee to defend
against any such Claim. Subject to the foregoing, an Indemnitee may participate
in any proceedings involving such Claim using attorneys of its/his/her choice
and at its/his/her expense. In no event may an Indemnitee

59.



--------------------------------------------------------------------------------



 



settle or compromise any Claim for which it/he/she intends to seek
indemnification from the indemnifying Party hereunder without the prior written
consent of the indemnifying Party, or the indemnification provided under such
Section 12.1 or 12.2 as to such Claim shall be null and void.
     12.4 Limitation of Liability. EXCEPT FOR AMOUNTS PAYABLE TO THIRD PARTIES
BY A PARTY FOR WHICH IT SEEKS REIMBURSEMENT OR INDEMNIFICATION PROTECTION FROM
THE OTHER PARTY PURSUANT TO SECTIONS 12.1 AND 12.2, AND EXCEPT FOR BREACH OF
SECTION 9.1 HEREOF, IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS, OFFICERS,
EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED
UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR
OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT, UNLESS SUCH DAMAGES ARE
DUE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LIABLE PARTY. For
clarification, the foregoing sentence shall not be interpreted to limit or to
expand the express rights specifically granted in the sections of this
Agreement.
     12.5 Disclaimer. EXCEPT AS PROVIDED IN ARTICLE 11 ABOVE, SIGMA EXPRESSLY
DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
INCLUDING WITHOUT LIMITATION THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES WITH RESPECT TO ANY RESEARCH RESULTS, DATA, OR
INVENTIONS (AND ANY PATENT RIGHTS OBTAINED THEREON) IDENTIFIED, MADE OR
GENERATED BY SIGMA AS PART OF THE RESEARCH PLAN COLLABORATION OR OTHERWISE MADE
AVAILABLE TO SANGAMO PURSUANT TO THE TERMS OF THIS AGREEMENT. EXCEPT AS PROVIDED
IN ARTICLE 11 ABOVE, SANGAMO EXPRESSLY DISCLAIMS ANY AND ALL OTHER WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION THE WARRANTIES OF
DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AND

60.



--------------------------------------------------------------------------------



 



NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES WITH
RESPECT TO ANY RESEARCH RESULTS, ZFP PRODUCTS, DATA, OR INVENTIONS (AND ANY
PATENT RIGHTS OBTAINED THEREON) IDENTIFIED, MADE OR GENERATED BY SANGAMO AS PART
OF THE RESEARCH PLAN COLLABORATION OR OTHERWISE MADE AVAILABLE TO SIGMA PURSUANT
TO THE TERMS OF THIS AGREEMENT.
ARTICLE 13
MISCELLANEOUS
     13.1 Dispute Resolution. In the event of any controversy or claim arising
out of, relating to or in connection with any provision of this Agreement, other
than a dispute addressed in Section 13.3, the Parties shall try to settle their
differences amicably between themselves first, by referring the disputed matter
to the Senior Vice President of Business Development of Sangamo and the
President of the Research Biotech Unit of Sigma (or if either foregoing position
does not exist at such time, the closest successor in title to such position)
(the “Representatives”) and, if not resolved by such Representatives, by
referring the disputed matter to the CEOs of the Parties or their designees. In
addition, the Parties shall endeavor to resolve disputes of a primarily
technical basis (for example, if technical milestones under Section 7.3 are
payable) through formal or informal dispute resolution involving technical
experts. Either Party may initiate such informal dispute resolution by sending
written notice of the dispute to the other Party, and, within twenty (20) days
after such notice, the Representatives shall meet for attempted resolution by
good faith negotiations. If the Representatives are unable to resolve such
dispute within thirty (30) days of their first meeting for such negotiations,
then the CEOs shall meet within twenty (20) days thereafter for attempted
resolution by good faith negotiations. If the CEOs are unable to resolve such
dispute within thirty (30) days of their first meeting for such negotiations,
either Party may seek to have such dispute resolved in any United States federal
or state court of competent jurisdiction and appropriate venue. To the extent
permitted by law, the Party that seeks such judicial resolution hereby consents
to the other Party’s forum of choice, provided the choice is limited to
California or Missouri.

61.



--------------------------------------------------------------------------------



 



     13.2 Governing Law. Resolution of all disputes arising out of or related to
this Agreement or the performance, enforcement, breach or termination of this
Agreement and any remedies relating thereto, shall be governed by and construed
under the substantive laws of the State of Delaware, without regard to conflicts
of law rules that would cause the application of the laws of another
jurisdiction.
     13.3 Patents and Trademarks. Any dispute, controversy or claim relating to
the scope, validity, enforceability or infringement of any patents or trademark
rights shall be submitted to a court of competent jurisdiction in the territory
in which such patents or trademark rights were granted or arose.
     13.4 Entire Agreement; Amendment. This Agreement set forth the complete,
final and exclusive agreement and all the covenants, promises, agreements,
warranties, representations, conditions and understandings between the Parties
hereto and supersedes and terminates all prior agreements and understandings
between the Parties. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.
     13.5 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the United
States of America or other countries which may be imposed upon or related to
Sangamo or Sigma from time to time. Each Party agrees that it will not export,
directly or indirectly, any technical information acquired from the other Party
under this Agreement or any products using such technical information to a
location or in a manner that at the time of export requires an export license or
other governmental approval, without first obtaining the written consent to do
so from the appropriate agency or other governmental entity.
     13.6 Bankruptcy
          (a) All rights and licenses granted under or pursuant to this
Agreement, including amendments hereto, by each Party to the other Party are,
for all purposes of

62.



--------------------------------------------------------------------------------



 



Section 365(n) of Title 11 of the United States Code (“Title 11”), licenses of
rights to intellectual property as defined in Title 11. Each Party agrees during
the term of this Agreement to create and maintain current copies or, if not
amenable to copying, detailed descriptions or other appropriate embodiments, to
the extent feasible, of all such intellectual property. If a case is commenced
by or against either Party (the “Bankrupt Party”) under Title 11, then, unless
and until this Agreement is rejected as provided in Title 11, the Bankrupt Party
(in any capacity, including debtor-in-possession) and its successors and assigns
(including, without limitation, a Title 11 Trustee) shall, at the election of
the Bankrupt Party made within sixty (60) days after the commencement of the
case (or, if no such election is made, immediately upon the request of the
non-Bankrupt Party) either (i) perform all of the obligations provided in this
Agreement to be performed by the Bankrupt Party including, where applicable and
without limitation, providing to the non-Bankrupt Party portions of such
intellectual property (including embodiments thereof) held by the Bankrupt Party
and such successors and assigns or otherwise available to them or (ii) provide
to the non-Bankrupt Party all such intellectual property (including all
embodiments thereof) held by the Bankrupt Party and such successors and assigns
or otherwise available to them.
          (b) If a Title 11 case is commenced by or against the Bankrupt Party
and this Agreement is rejected as provided in Title 11 and the non-Bankrupt
Party elects to retain its rights hereunder as provided in Title 11, then the
Bankrupt Party (in any capacity, including debtor-in-possession) and its
successors and assigns (including, without limitations, a Title 11 Trustee)
shall provide to the non-Bankrupt Party all such intellectual property
(including all embodiments thereof) held by the Bankrupt Party and such
successors and assigns or otherwise available to them immediately upon the
non-Bankrupt Party’s written request therefor. Whenever the Bankrupt Party or
any of its successors or assigns provides to the non-Bankrupt Party any of the
intellectual property licensed hereunder (or any embodiment thereof) pursuant to
this Section 13.6, the non-Bankrupt Party shall have the right to perform the
obligations of the Bankrupt Party hereunder with respect to such intellectual
property, but neither such provision nor such performance by the non-Bankrupt
Party shall release the Bankrupt Party from any such obligation or liability for
failing to perform it.
          (c) All rights, powers and remedies of the non-Bankrupt Party provided

63.



--------------------------------------------------------------------------------



 



herein are in addition to and not in substitution for any and all other rights,
powers and remedies now or hereafter existing at law or in equity (including,
without limitation, Title 11) in the event of the commencement of a Title 11
case by or against the Bankrupt Party. The non-Bankrupt Party, in addition to
the rights, power and remedies expressly provided herein, shall be entitled to
exercise all other such rights and powers and resort to all other such remedies
as may now or hereafter exist at law or in equity (including, without
limitation, under Title 11) in such event. The Parties agree that they intend
the foregoing non-Bankrupt Party rights to extend to the maximum extent
permitted by law and any provisions of applicable contracts with Third Parties,
including without limitation for purposes of Title 11, (i) the right of access
to any intellectual property (including all embodiments thereof) of the Bankrupt
Party or any Third Party with whom the Bankrupt Party contracts to perform an
obligation of the Bankrupt Party under this Agreement, and, in the case of the
Third Party, which is necessary for the development, registration and
manufacture of Licensed Products and (ii) the right to contract directly with
any Third Party described in (i) in this sentence to complete the contracted
work. Any intellectual property provided pursuant to the provisions of this
Section 13.6 shall be subject to the licenses set forth elsewhere in this
Agreement and the payment obligations of this Agreement, which shall be deemed
to be royalties for purposes of Title 11.
     13.7 Force Majeure. Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition. For purposes of this
Agreement, “force majeure” shall mean conditions beyond the control of the
Parties, including without limitation, an act of God, voluntary or involuntary
compliance with any regulation, law or order of any government, war, terrorism,
civil commotion, labor strike or lock-out, epidemic, failure or default of
public utilities or common carriers, destruction of production facilities or
materials by fire, earthquake, storm or like catastrophe; provided, however, the
payment of invoices due and owing hereunder shall not be delayed by the payer
because of a force majeure affecting the payer.
     13.8 Notices. Any notice required or permitted to be given under this
Agreement shall

64.



--------------------------------------------------------------------------------



 



be in writing, shall specifically refer to this Agreement and shall be deemed to
have been sufficiently given for all purposes if mailed by first class certified
or registered mail, postage prepaid, express delivery service or personally
delivered. Unless otherwise specified in writing, the mailing addresses of the
Parties shall be as described below.

         
 
  For Sangamo:   Sangamo BioSciences, Inc.
Point Richmond Tech Center
501 Canal Boulevard, Suite A100
Richmond, California 94804
Attention: Chief Executive Officer
 
       
 
  With a copy to:   Cooley Godward Kronish LLP
Five Palo Alto Square
3000 El Camino Real
Palo Alto, CA 94306
Attention: Marya A. Postner, Esq.
 
       
 
  For Sigma:   Sigma-Aldrich Corporation
3050 Spruce Street
St. Louis, Missouri 63103
Attention: General Counsel and Secretary
 
       
 
  With a copy to:   Sigma-Aldrich Corporation
3050 Spruce Street
St. Louis, Missouri 63103
Attention: President, Research Biotech Unit

     13.9 Maintenance of Records. Each Party shall keep and maintain all records
required by law or regulation with respect to Licensed Products and shall make
copies of such records available to the other Party upon request.
     13.10 United States Dollars. References in this Agreement to “dollars” or
“$” shall mean the legal tender of the United States of America.
     13.11 No Strict Construction. This Agreement has been prepared jointly and
shall not be strictly construed against either Party. Ambiguities, if any, in
this Agreement shall not be construed against any Party, irrespective of which
Party may be deemed to have authored the ambiguous provision.
     13.12 Assignment. Neither Party may assign or transfer this Agreement or
any rights or

65.



--------------------------------------------------------------------------------



 



obligations hereunder without the prior written consent of the other, except a
Party may make such an assignment without the other Party’s consent to an
Affiliate or to a Third Party successor to substantially all of the business of
such Party to which this Agreement relates, whether in a merger, sale of stock,
sale of assets or other transaction; provided that any such permitted successor
or assignee of rights and/or obligations hereunder is obligated, by reason of
operation of law or pursuant to a written agreement with the other Party, to
assume performance of this Agreement or such rights and/or obligations; and
provided, further, that if assigned to an Affiliate, the assigning Party shall
remain jointly and severally responsible for the performance of this Agreement
by such Affiliate. Any permitted assignment shall be binding on the successors
of the assigning Party. Any assignment or attempted assignment by either Party
in violation of the terms of this Section 13.12 shall be null and void and of no
legal effect.
     13.13 Electronic Data Interchange. If both Parties elect to facilitate
business activities hereunder by electronically sending and receiving data in
agreed formats (also referred to as Electronic Data Interchange or “EDI”) in
substitution for conventional paper-based documents, the terms and conditions of
this Agreement shall apply to such EDI activities.
     13.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
     13.15 Further Actions. Each Party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.
     13.16 Severability. If any one or more of the provisions of this Agreement
is held to be invalid or unenforceable by any court of competent jurisdiction
from which no appeal can be or is taken, the provision shall be considered
severed from this Agreement and shall not serve to invalidate any remaining
provisions hereof. The Parties shall make a good faith effort to replace any
invalid or unenforceable provision with a valid and enforceable one such that
the objectives contemplated by the Parties when entering this Agreement may be
realized.
     13.17 Headings. The headings for each article and section in this Agreement
have been

66.



--------------------------------------------------------------------------------



 



inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular article or
section.
     13.18 No Waiver. Any delay in enforcing a Party’s rights under this
Agreement or any waiver as to a particular default or other matter shall not
constitute a waiver of such Party’s rights to the future enforcement of its
rights under this Agreement, excepting only as to an express written and signed
waiver as to a particular matter for a particular period of time.
[Rest of Page Intentionally Left Blank]

67.



--------------------------------------------------------------------------------



 



     In Witness Whereof, the Parties have executed this License Agreement in
duplicate originals by their proper officers as of the date and year first above
written.

                  Sangamo BioSciences, Inc.   Sigma-Aldrich Co.    
 
               
By:
  /s/ Edward O. Lanphier II   By:   /s/ David Smoller    
 
 
 
     
 
   
Name:
  Edward O. Lanphier II   Name:   David Smoller    
 
               
Title:
  President and Chief Executive Officer   Title:   President Research
Biotechnology
Business Unit    

68.



--------------------------------------------------------------------------------



 



Exhibit A
Sangamo Patents
[See following pages]

A-1.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing date   Title   Status
S1-US1
  09/229,007   Jan. 12, 1999   Selection of Sites for ¼   US Patent No.
6,453,242 (Sept. 17, 2002)
S1-US2
  09/825,242   Apr. 2, 2001   Selection of Sites for Targeting   U.S. Patent No.
7,177,766 (February 13, 2007)
S1-US3
  10/113,424   Mar 28, 2002   ¼ sites for targeting by ZFPs   US Patent No.
6,785,613 (Aug. 31, 2004)
S1-US4
  11/xxx,xxx   Feb. 12, 2007   Selection of Sites for Targeting ¼   Pending
S1-PCT
  US00/00388   Jan. 6, 2000   Selection of Sites for Targeting ¼   WO 00/42219
(National Phase)
S1-AU
  27220/00   Jan. 6, 2000   Selection of Sites for ¼   AU Patent No. 744171 (May
30, 2002)
S1-CA
  2,322,700   Jan. 6, 2000   Selection of Sites for Targeting ¼   Pending
S1-EP1
  00 905 563.3   Jan. 6, 2000   Selection of Sites for Targeting   EP1 075 540
(Sept. 10, 2003)
S1-BE1
      Jan. 6, 2000   Selection of Sites for Targeting   European Patent No. 1
075 540 (Sept. 10, 2003)
S1-CH1
      Jan. 6, 2000   Selection of Sites for Targeting   European Patent No. 1
075 540 (Sept. 10, 2003)
S1-DE1
      Jan. 6, 2000   Selection of Sites for Targeting   European Patent No. 1
075 540 (Sept. 10, 2003)
S1-FR1
      Jan. 6, 2000   Selection of Sites for Targeting   European Patent No. 1
075 540 (Sept. 10, 2003)
S1-IE1
      Jan. 6, 2000   Selection of Sites for Targeting   European Patent No. 1
075 540 (Sept. 10, 2003)
S1-EP2
  03 015 798.6   Jan. 6, 2000   Selection of Sites for Targeting   EP1 352 975
(Sept. 27, 2006)
S1-BE2
      Jan. 6, 2000   Selection of Sites for Targeting   European Patent No 1 352
975 (Sept. 27, 2006)
S1-CH2
      Jan. 6, 2000   Selection of Sites for Targeting   European Patent No 1 352
975 (Sept. 27, 2006)
S1-DE2
      Jan. 6, 2000   Selection of Sites for Targeting   European Patent No 1 352
975 (Sept. 27, 2006)
S1-FR2
      Jan. 6, 2000   Selection of Sites for Targeting   European Patent No 1 352
975 (Sept. 27, 2006)
S1-IE2
      Jan. 6, 2000   Selection of Sites for Targeting   European Patent No 1 352
975 (Sept. 27, 2006)
S1-GB1
  00 00651.0   Jan. 12, 2000   Selection of Sites for ¼   GB Patent No. 2 348
425 (Oct. 17, 2001)
S1-GB2
  01 11280.4   May 9, 2001   Selection of Sites for ¼   GB Patent No. 2 360 285
(Feb. 27, 2002)

A-2.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing date   Title   Status
S1-JP1
  2000-593776   Jan. 6, 2000   Selection of Sites for Targeting ¼   Pending
S1-JP2
  2001-117552   Jan. 6, 2000   Selection of Sites for Targeting ¼   Pending
 
               
S2-US1
  09/229,037   Jan. 12, 1999   Regulation of endogenous ¼   US Patent No.
6,534,261 (March 18, 2003)
S2-US2
  09/478,681   Jan. 6, 2000   ¼ gene expression in cells ¼   US Patent No.
6,607,882 (August 19, 2003)
S2-US3
  09/706,243   Nov. 3, 2000   using zinc finger proteins.   US Patent No.
6,824,978 (Nov. 30, 2004)
S2-US4
  09/897,844   July 2, 2001   ¼ Regulation of endogenous ¼   US Patent No.
6,979,539 (December 27, 2005)
S2-US5
  09/942,087   Aug 28, 2001   Mod of endog gene expr in cells   US Patent No.
6,933,113 (August 23, 2005)
S2-US6
  10/222,614   Aug. 15, 2002   Cells Comprising ZFNs   US Patent No. 7,163,824
(January 16, 2007)
S2-US7
  10/245,415   Sep. 16, 2002   Regulation of endogenous ¼   US Patent No.
7,013,219 (March 14, 2006)
S2-US8
  10/845,384   May 13, 2004   Mod. of endog. gene expr. in cells   Pending:
ISSUE FEE paid January 11, 2007
S2-US9
  10/984,304   Nov. 9, 2004   Regulation of endogenous gene ¼   Pending
S2-US10
  10/986,583   Nov. 12, 2004   Regulation of endogenous gene ¼   Pending
S2-US11
  11/148,794   June 8, 2005   Regulation of endogenous gene ¼   Pending
S2-US12
  11/505,044   Aug. 16, 2006   Regulation of endogenous gene ¼   Pending
S2-US13
  11/505,775   Aug. 17, 2006   Regulation of endogenous gene ¼   Pending
S2-US14
  11/521,291   Sept. 14, 2006   Regulation of endogenous gene ¼   Pending
S2-US15
  11/524,165   Sept. 20, 2006   Alteration of tumor growth ¼   Pending

A-3.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing Date   Title   Status
S2-PCT
  US00/00409   Jan. 6, 2000   Regulation of endogenous gene ¼   WO 00/41566
(National Phase)
S2-AU
  28470/00   Jan. 6, 2000   Regulation of endogenous ¼   AU Patent No. 745844
(July 25, 2002)
S2-CA
  2,323,086   Jan. 6, 2000   Regulation of endogenous gene ¼   Pending
S2-EP
  00 906 882.6   Jan. 6, 2000   Regulation of endogenous ¼   EP1 061 805 (Sept.
21, 2005)
S2-AT
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-BE
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-CH
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-CY
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-DE1
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-DE2
      Jan. 6, 2000   Regulation von endogenen Genen   German Utility Model No.
200 23 745.4
S2-DK
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-ES
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-FI
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-FR
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-GR
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-IE
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-IT
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-LU
      Jan. 6, 2000   Regulation of endogenous¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-MC
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-NL
      Jan. 6, 2000   Regulation of endogenous¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-PT
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)

A-4.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing Date   Title   Status
S2-SE
      Jan. 6, 2000   Regulation of endogenous ¼   European Patent No. 1 061 805
(Sept. 21, 2005)
S2-GB
  0000650.2   Jan. 12, 2000   Regulation of endogenous ¼   GB Patent No.
2,348,424 (March 14, 2001)
S2-JP1
  2000-593186   Jan. 6, 2000   Regulation of endogenous gene ¼   Pending
S2-JP2
  2001-5820   Jan. 12, 2001   Regulation of endogenous gene ¼   Pending

A-5.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing Date   Title   Status
S7-US1
  09/395,448   Sep. 14, 1999   Functional Genomics ¼   US Patent No. 6,599,692
(July 29, 2003)
S7-US2
  09/925,796   Aug. 9, 2001   Functional Genomics ¼   US Patent No. 6,777,185
(August 17, 2004)
S7-US3
  09/941,450   Aug 28, 2001   Gene Identification ¼   US Patent No. 6,780,590
(August 24, 2004)
S7-US5
  10/843,944   May 12, 2004   Functional Genomics ¼   Pending
S7-US6
  10/922,546   Aug. 19, 2004   Meth. For Genome Annotation   Pending
S7-PCT1
  US00/24897   Sept. 12, 2000   Functional Genomics ¼   WO 01/19981 (National
Phase)
S7-AU
  74787/00   Sept 12, 2000   Functional Genomics ¼   AU Patent No. 778964 (May
5, 2005)
S7-CA
  2,383,926   Sept. 12, 2000   Functional Genomics ¼   Pending
S7-EP
  00 963 362.9   Sep. 12, 2000   Funct. Genomics using ZFPs   EP1 238 067 (Dec.
21, 2005)
S7-BE
      Sep. 12, 2000   Funct. Genomics using ZFPs   European Patent No. 1 238 067
(Dec. 21, 2005)
S7-CH
      Sep. 12, 2000   Funct. Genomics using ZFPs   European Patent No. 1 238 067
(Dec. 21, 2005)
S7-DE
      Sep. 12, 2000   Funct. Genomics using ZFPs   European Patent No. 1 238 067
(Dec. 21, 2005)
S7-FR
      Sep. 12, 2000   Funct. Genomics using ZFPs   European Patent No. 1 238 067
(Dec. 21, 2005)
S7-GB
      Sep. 12, 2000   Funct. Genomics using ZFPs   European Patent No. 1 238 067
(Dec. 21, 2005)
S7-HK
      Sep. 12, 2000   Funct. Genomics using ZFPs   European Patent No. 1 238 067
(Dec. 21, 2005)
S7-IE
      Sep. 12, 2000   Funct. Genomics using ZFPs   European Patent No. 1 238 067
(Dec. 21, 2005)
S7-JP
  2001-523752   Sept. 12, 2000   Functional Genomics ¼   Pending
S9-US2
  09/731,558   Dec. 6, 2000   . . . Libraries of ZFPs for   US Patent No.
6,503,717 (Jan. 7, 2003)
S9-US3
  10/337,216   Jan. 6, 2003   . . . the ID of gene function.   Pending
S9-US4
  11/394,279   Mar. 29, 2006   Randomized Libraries of ZFPs   Pending
S9-US5
  11/486,254   July 12, 2006   Randomized Libraries of ZFPs   Pending
S9-PCT
  US00/33086   Dec. 6, 2000   . . . the ID of Gene Function   WO 01/40798
(National Phase)

A-6.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing Date   Title   Status
S9-AU
  24278/01   Dec. 6, 2000   ¼ Randomized Libraries¼   AU Patent No. 776576
(January 6, 2005)
S9-CA
  2,394,850   Dec. 6, 2000   ¼ Randomized Libraries ¼   Pending
S9-EP
  00 988 019.6   Dec. 6, 2000   ¼ Randomized Libraries ¼   EP1 236 045 (Nov. 9,
2005)
S9-BE
      Dec. 6, 2000   ¼ Randomized Libraries ¼   European Patent No. 1 236 045
(Nov. 9, 2005)
S9-CH
      Dec. 6, 2000   ¼ Randomized Libraries ¼   European Patent No. 1 236 045
(Nov. 9, 2005)
S9-DE
      Dec. 6, 2000   ¼ Randomized Libraries ¼   European Patent No. 1 236 045
(Nov. 9, 2005)
S9-FR
      Dec. 6, 2000   ¼ Randomized Libraries ¼   European Patent No. 1 236 045
(Nov. 9, 2005)
S9-GB
      Dec. 6, 2000   ¼ Randomized Libraries ¼   European Patent No. 1 236 045
(Nov. 9, 2005)
S9-HK
      Dec. 6, 2000   ¼ Randomized Libraries ¼   Hong Kong Patent No. 1 049 515
(Jan. 13,2006)
S9-IE
      Dec. 6, 2000   ¼ Randomized Libraries ¼   European Patent No. 1 236 045
(Nov. 9, 2005)
S9-IL
  150069   Dec. 6, 2000   ¼ Randomized Libraries ¼   Pending
 
               
S10-US1
  09/779,233   Feb. 8, 2001   Cells for Drug Discovery   US Patent No. 6,689,558
(Feb. 10, 2004)
S10-US2
  10/412,109   Apr. 10, 2003   Cells for Drug Discovery   US Patent No.
7,045,304 (May 16, 2006)
S10-US3
  10/412,105   Apr. 10, 2003   Cells for Drug Discovery   US Patent No.
6,989,269 (January 24, 2006)
S10-PCT
  US01/04301   Feb. 8, 2001   Cells for Drug Discovery   WO 01/59450 (National
Phase)
S10-AU
  2001 250774   Feb. 8, 2001   Cells for Drug Discovery   AU Patent No.
2001250774 (May 12, 2005)
S10-CA
  2,398,590   Feb. 8, 2001   Cells for Drug Discovery   Pending
S10-EP
  01 924 089.4   Feb. 8, 2001   Cells for Drug Discovery   Pending
S10-JP1
  2001-558729   Feb. 8, 2001   Cells for Drug Discovery   Pending
S10-JP2
  2002-311841   Feb. 8, 2001   Cells for Drug Discovery   Pending

A-7.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing Date   Title   Status
S11-US3
  09/990,186   Nov. 20, 2001   Position dep. recog. of GNN   US Patent No.
7,030,215 (April 18, 2006)
S11-US4
  11/202,009   Aug. 11, 2005   Position dependent recog. of GNN   Pending
S11-US5
  11/225,686   Sept. 12, 2005   Position dependent recog. of GNN   Pending
S11-PCT2
  US01/43438   Nov. 20, 2001   Position dependent recog. of GNN   WO 02/42459
(National Phase)
S11-AU
  2002 239295   Nov. 20, 2001   Position dependent rec. of GNN   AU Patent No.
2002 239295 (Sept. 21, 2006)
S11-CA
  2,429,555   Nov. 20, 2001   Position dependent recog. of GNN   Pending
S11-EP
  01 987 037.7   Nov. 20, 2001   Position dep. recog. of GNN   EP1 364 020
(Sept. 13, 2006)
S11-BE
      Nov. 20, 2001   Position dep. recog. of GNN   European Patent No. 1 364
020 (Sept. 13, 2006)
S11-CH
      Nov. 20, 2001   Position dep. recog. of GNN   European Patent No. 1 364
020 (Sept. 13, 2006)
S11-DE
      Nov. 20, 2001   Position dep. recog. of GNN   European Patent No. 1 364
020 (Sept. 13, 2006)
S11-FR
      Nov. 20, 2001   Position dep. recog. of GNN   European Patent No. 1 364
020 (Sept. 13, 2006)
S11-GB
      Nov. 20, 2001   Position dep. recog. of GNN   European Patent No. 1 364
020 (Sept. 13, 2006)
S11-IE
      Nov. 20, 2001   Position dep. recog. of GNN   European Patent No. 1 364
020 (Sept. 13, 2006)
S11-HK
      Nov. 20, 2001   Position dep. recog. of GNN   European Patent No. 1 364
020 (Sept. 13, 2006)
 
               
S12-US1
  09/844,662   Apr. 27, 2001   Methods for binding ¼   Pending
S12-PCT
  US01/13631   Apr. 27, 2001   Methods for binding ¼   WO 01/83751 (National
Phase)
S12-AU
  2001 255748   Apr. 27, 2001   Methods for binding ¼   AU Patent No. 2001
255748 (Nov. 30, 2006)
S12-CA
  2,407,695   Apr. 27, 2001   Methods for binding ¼   Pending
S12-EP
  01 928 946.1   Apr. 27, 2001   Methods for binding ¼   Pending
S12-JP
  2001-580358   Apr. 27, 2001   Methods for binding ¼   Pending

A-8.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing Date   Title   Status
S14-US1
  09/844,508   Apr. 27, 2001   Targeted modif. of chromatin ¼   US Patent No.
7,001,768 (Feb. 21, 2006)
S14-US3
  11/357,615   Feb. 16, 2006   Targeted modif. of chromatin ¼   Pending
S14-PCT
  US01/40616   Apr. 27, 2001   Targeted modif. of chromatin ¼   WO 01/83793
(National Phase)
S14-AU
  2001 253914   Apr. 27, 2001   Targeted modif. of chromatin ¼   AU Patent No.
2001 253914 (Sept. 21, 2006)
S14-CA
  2,407,460   Apr. 27, 2001   Targeted modif. of chromatin ¼   Pending
S14-EP
  01 927 467.9   Apr. 27, 2001   Targeted modif. of chromatin ¼   EP1 276 859
(Feb. 7, 2007)
S14-BE
      Apr. 27, 2001   Targeted modif. of chromatin ¼   European Patent No. 1 276
859 (Feb. 7, 2007)
S14-CH
      Apr. 27, 2001   Targeted modif. of chromatin ¼   European Patent No. 1 276
859 (Feb. 7, 2007)
S14-DE
      Apr. 27, 2001   Targeted modif. of chromatin ¼   European Patent No. 1 276
859 (Feb. 7, 2007)
S14-FR
      Apr. 27, 2001   Targeted modif. of chromatin ¼   European Patent No. 1 276
859 (Feb. 7, 2007)
S14-GB
      Apr. 27, 2001   Targeted modif. of chromatin ¼   European Patent No. 1 276
859 (Feb. 7, 2007)
S14-IE
      Apr. 27, 2001   Targeted modif. of chromatin ¼   European Patent No. 1 276
859 (Feb. 7, 2007)
S16-US1
  09/844,493   Apr. 27, 2001   Exogenous reg. molecule design   US Patent No.
6,511,808 (Jan. 28, 2003)
S19-US1
  09/967,869   Sep. 28, 2001   Mod using ¼ localiz. domains   US Patent No.
6,919,204 (July 19, 2005)
S19-US2
  11/045,828   Jan. 28, 2005   Mod using ¼ localiz. domains   Pending
 
               
S20-US
  09/716,637   Nov. 20, 2000   Iterative optimization ¼   US Patent No.
6,794,136 (Sept. 21, 2004)
 
               
S21-PCT
  US01/44654   Nov. 28, 2001   ¼ Insulator binding proteins   WO 02/44376
(National Phase)
S21-US
  10/446,901   Nov. 28, 2001   ¼ Insulator binding proteins   Pending

A-9.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing Date   Title   Status
S25-US1
  10/055,711   Jan. 22, 2002   Modified ZF binding proteins   Pending
S25-US2
  11/486,158   July 13, 2006   Modified ZF binding proteins   Pending
S25-US3
  11/485,946   July 13, 2006   Modified ZF binding proteins   Pending
S25-PCT
  US02/01893   Jan. 22, 2002   Modified ZF binding proteins   WO 02/57293
(National Phase)
S25-AU
  2002 241946   Jan. 22, 2002   Modified ZF binding proteins   Pending
S25-CA
  2,435,394   Jan. 22, 2002   Modified ZF binding proteins   Pending
S25-EP
  02 707 545.6   Jan. 22, 2002   Modified ZF binding proteins   Pending
S26-US1
  10/055,713   Jan 22, 2002   ZFP for DB and gene reg in plants   Pending
S26-PCT
  US02/01906   Jan. 22, 2002   ZFP for DB and gene reg in plants   WO 02/57294
(National Phase)
S26-US2
  10/470,180   Jan. 22, 2002   ZFP for DB and gene reg in plants   Pending:
ISSUE FEE paid March 21, 2007
S26-US3
  11/511,106   Aug. 28, 2006   ZFP for DB and gene reg in plants   Pending
S26-US4
  11/583,967   Oct. 19, 2006   ZFP for DB and gene reg in plants   Pending
 
               
S27-PCT
  US02/30413   Sept. 24, 2002   Mod. of stem cells using ZFPs   WO 03/027247
(National Phase)
S27-AU
  2002 330097   Sept. 24, 2002   Mod. of stem cells using ZFPs   Pending
S27-CA
  2,461,290   Sept. 24, 2002   Mod. of stem cells using ZFPs   Pending
S27-EP
  02 766 356.6   Sept. 24, 2002   Mod. of stem cells using ZFPs   Pending
S27-US
  10/490,787   Sept. 24, 2002   Mod. of stem cells using ZFPs   Pending
 
               
S28-US
  10/387,320   Mar. 11, 2003   Rapid ID of tx. reg. domains   Pending
 
               
S30-US1
  10/456,444   June 5, 2003   Ligand-contr. reg. of endog ¼   US Patent No.
7,070,934 (July 4, 2006)

A-10.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing Date   Title   Status
S32-US
  10/651,761   Aug. 29, 2003   Simultaneous mod. of mult. genes   Pending
 
               
S36-US1
  10/912,932   Aug. 6, 2004   Meth & comp for targ cl & recomb   Pending
S36-US2
  11/304,981   Dec. 15, 2005   Targ. Del. of Cellular DNA Seqs.   Pending
S36-PCT1
  US04/25407   Aug. 6, 2004   Meth & comp for targ cl & recomb   WO 2005/014791
(National Phase)
S36-AU1
  2004 263865   Aug. 6, 2004   Meth & comp for targ cl & recomb   Pending
S36-AU3
      Aug. 6, 2004   Meth & comp for targ cl & recomb   Pending
S36-CA1
  2,534,296   Aug. 6, 2004   Meth & comp for targ cl & recomb   Pending
S36-EP1
  04 780 272.3   Aug. 6, 2004   Meth & comp for targ cl & recomb   Pending
S36-IL1
  173460   Aug. 6, 2004   Meth & comp for targ cl & recomb   Pending
S36-JP1
  2006-523239   Aug. 6, 2004   Meth & comp for targ cl & recomb   Pending
S36-KR1
  2006-7002703   Aug. 6, 2004   Meth & comp for targ cl & recomb   Pending
S36-SG1
  2006 00748-8   Aug. 6, 2004   Meth & comp for targ cl & recomb   Pending
S36-PCT2
  US05/03245   Feb. 3, 2005   Meth & comp for targ cl & recomb   WO 2005/084190
(National Phase)
S36-AU2
  2005 220148   Feb. 3, 2005   Meth & comp for targ cl & recomb   Pending
S36-CA2
  2,554,966   Feb. 3, 2005   Meth & comp for targ cl & recomb   Pending
S36-EP2
  05 756 438.7   Feb. 3, 2005   Meth & comp for targ cl & recomb   Pending
S36-US3
  10/587,723   Feb. 3, 2005   Meth & comp for targ cl & recomb   Pending

A-11.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing date   Title   Status
S38-PCT
  US04/30606   Sept. 17, 2004   Eng. ZFPs for reg. of gene expr.   WO 05/28630
(National Phase)
S38-AU
  2004 274957   Sept. 17, 2004   Eng. ZFPs for reg. of gene expr.   Pending
S38-CA
  2,539,439   Sept. 17, 2004   Eng. ZFPs for reg. of gene expr.   Pending
S38-EP
  04 784 464.2   Sept. 17, 2004   Eng. ZFPs for reg. of gene expr.   Pending
S38-US
  10/572,886   Sept. 17, 2004   Eng. ZFPs for reg. of gene expr.   Pending
 
               
S43-US1
  11/221,683   Sept. 8, 2005   C & M for Protein Production   Pending
S43-PCT
  US05/32157   Sept. 8, 2005   C & M for Protein Production   WO 2006/033859
(National Phase)
S43-AU
  2005 287278   Sept. 8, 2005   C & M for Protein Production   Pending
S43-CA
      Sept. 8, 2005   C & M for Protein Production   Pending
S43-CN
      Sept. 8, 2005   C & M for Protein Production   Pending
S43-EP
      Sept. 8, 2005   C & M for Protein Production   Pending
S43-IN
      Sept. 8, 2005   C & M for Protein Production   Pending
S43-KR
      Sept. 8, 2005   C & M for Protein Production   Pending
S43-SG
      Sept. 8, 2005   C & M for Protein Production   Pending
 
               
S46-US1
  11/493,423   July 26, 2006   Targ Int & Exp Of Exog NA Seqs   Pending
S46-PCT
  US06/029027   July 26, 2006   Targ Int & Exp Of Exog NA Seqs   Pending
 
               
[***]
  [***]   [***]   [***]   [***]
 
               
[***]
  [***]   [***]   [***]   [***]

 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

A-12.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing date   Title   Status
G1-PCT
  GB95/01949   Aug 17, 1995   Improvements in ¼   WO 96/06166 (National Phase)
G1-AU1
  32291/95   Aug. 17, 1995   Improvements in ¼   AU Patent No. 698152 (Feb. 4,
1999)
G1-AU2
  10037/99   (Jan. 6, 1999)   Improvements in ¼   AU Patent No. 726759 (March 8,
2001)
G1-CA
  2,196,419   Aug. 17, 1995   Improvements in ¼   Pending
G1-EP
  95928576.8   Aug. 17, 1995   Improvements in ¼   Pending
G1-JP
  507857/1996   Aug. 17, 1995   Improvements in ¼   Pending
G1-US1
  08/793,408   Aug. 17, 1995   Relating to binding proteins ¼   US Patent No.
6,007,988 (Dec. 28, 1999) REISS.
G1-US2
  09/139,762   Aug. 25, 1998   Binding prots. for recog. of DNA   US Patent No.
6,013,453 (Jan. 11, 2000)
G1-US3
  10/033,129   Dec. 27, 2001   Relating to Binding proteins ¼   US Patent No. RE
39,229 (Aug. 8, 2006)
G1-US4
  10/309,578   Dec. 3, 2002   Design of binding proteins ¼   Pending Reissue
G1-US5
  10/397,930   Mar. 25, 2003   Relating to Binding proteins ¼   Pending Reissue
G1-US6
  10/400,017   Mar. 25, 2003   Relating to Binding proteins ¼   Pending Reissue
G1-US7
  11/500,162   Aug. 7, 2006   Binding Prots. for Recog. of DNA.   Pending
Reissue

A-13.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing date   Title   Status
G2-PCT
  GB98/01510   May 26, 1998   NA binding polypeptide library   WO 98/53057
(National Phase)
G2-AU
  75422/98   May 26, 1998   NA binding polypeptide library   AU Patent No.
737756 (Dec. 13, 2001)
G2-CA
  2,290,720   May 26, 1998   NA binding polypeptide library   Pending
G2-EP
  98922963.8   May 26, 1998   NA binding polypeptide library   Pending
G2-JP
  10-550153   May 26, 1998   NA binding polypeptide library   Pending
G2-US1
  09/424,482   May 26, 1998   NA binding polypeptide library   Pending
G2-US2
  11/514,850   Aug. 31, 2006   NA binding polypeptide library   Pending
G2-US3
  11/514,671   Sept 1, 2006   NA binding polypeptide library   Pending
 
               
G3-PCT
  GB98/01512   May 26, 1998   Nucleic Acid Binding Proteins   WO 98/53058
(National Phase)
G3-CA
  2,290,717   May 26, 1998   Nucleic Acid Binding Proteins   Pending
G3-EP
  98922964.6   May 26, 1998   Nucleic Acid Binding Proteins   Pending: Grant
fees paid and translations filed
G3-US1
  09/424,487   May 26, 1998   Nucleic Acid Binding Proteins   US Patent No.
6,746,838 (June 8, 2004)
G3-US2
  10/832,735   April 26, 2004   Nucleic Acid Binding Proteins   Pending: ISSUE
FEE paid April 10, 2007
G3-US3
  11/486,962   July 14, 2006   Nucleic Acid Binding Proteins   Pending

A-14.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing date   Title   Status
G4-PCT
  GB98/01516   May 26, 1998   Nucleic Acid Binding Proteins   WO 98/53060
(National Phase)
G4-AU
  75426/98   May 26, 1998   Nucleic Acid Binding Proteins   AU Patent No. 732017
(Jul. 26, 2001)
G4-CA
  2,290,886   May 26, 1998   Nucleic Acid Binding Proteins   Pending
G4-EP
  98922967.9   May 26, 1998   Nucleic Acid Binding Proteins   Pending: Grant
fees paid and translations filed
G4-JP
  10-550158   May 26, 1998   Nucleic Acid Binding Proteins   Pending
G4-US1
  09/424,488   May 26, 1998   Nucleic Acid Binding Proteins   US Patent No.
6,866,997 (March 15, 2005)
G4-US2
  10/853,437   May 24, 2004   Nucleic Acid Binding Proteins   Pending: ISSUE FEE
paid April 10, 2007
G4-US3
  11/515,369   Aug. 31, 2006   Nucleic Acid Binding Proteins   Pending
G5-PCT
  GB99/00816   Mar. 17, 1999   Nucleic Acid Binding Proteins   WO 99/47656
(National Phase)
G5-AU
  29449/99   Mar. 17, 1999   Nucleic Acid Binding Proteins   AU Patent No.
751487 (November 28, 2002)
G5-CA
  2,323,064   Mar. 17, 1999   Nucleic Acid Binding Proteins   Pending
G5-EP
  99910512.5   Mar. 17, 1999   Nucleic Acid Binding Proteins   EP1 064 369
(August 16, 2006)
G5-GB
      Mar. 17, 1999   Nucleic Acid Binding Proteins   European Patent No. 1 064
369 (Aug. 16, 2006)
G5-IE
      Mar. 17, 1999   Nucleic Acid Binding Proteins   European Patent No. 1 064
369 (Aug. 16, 2006)
G5-LU
      Mar. 17, 1999   Nucleic Acid Binding Proteins   European Patent No. 1 064
369 (Aug. 16, 2006)
G5-MC
      Mar. 17, 1999   Nucleic Acid Binding Proteins   European Patent No. 1 064
369 (Aug. 16, 2006)
G5-NZ
  506987   Mar. 17, 1999   Nucleic Acid Binding Proteins   NZ Patent No. 506987
(May 12, 2003)
G5-US
  09/646,353   Mar. 17, 1999   Nucleic Acid Binding Proteins   US Patent No.
6,977,154 (Dec. 20, 2005)

A-15.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing date   Title   Status
G6-PCT
  GB99/03730   Nov. 9, 1999   Screening system for ZFPs ¼   WO 00/27878
(National Phase)
G6-AU
  10613/00   Nov. 9, 1999   Screening system for ZFPs ¼   AU Patent No. 766572
(January 29, 2004)
G6-NZ
  511564   Nov. 9, 1999   Screening system for ZFPs ¼   NZ Pat. No. 511564 (Feb.
3, 2003)
G6-US
  09/851,271   Nov. 9, 1999   Screening system for ZFPs ¼   US Patent No.
6,733,970 (May 11, 2004)
 
               
G7-PCT
  GB00/02071   May 30, 2000   Gene Switches   WO 00/73434 (National Phase)
G7-US
  09/995,973   (Nov 28, 2001)   Gene Switches   US Patent No. 6,706,470 (March
16, 2004)
 
               
G8-PCT
  GB00/02080   May 30, 2000   Molecular Switches   WO 01/00815 (National Phase)
G8-AU1
  50906/00   May 30, 2000   Molecular Switches   AU Patent No. 778150 (April 14,
2005)
G8-AU2
  2005 200548   Feb. 9, 2005   Molecular Switches   Pending
G8-CA
  2,369,855   May 30, 2000   Molecular Switches   Pending
G8-US
  09/996,484   (Nov 28, 2001)   Molecular Switches   Pending

A-16.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing date   Title   Status
G11-PCT
  GB01/00202   Jan. 19, 2001   NA Bind Polyp Char by Flex. Links   WO 01/53480
(National Phase)
G11-AU
  2001 226935   Jan. 19, 2001   Nucleic Acid Binding Polypeps.   AU Patent No.
2001 226935 (Oct. 5, 2006)
G11-CA
  2,398,155   Jan. 19, 2001   Nucleic Acid Binding Polypeptides   Pending
G11-EP
  01 901 276.4   Jan. 19, 2001   Nucleic Acid Binding Polypeps.   EP 1 250 424
(February 28, 2007)
G11-BE
      Jan. 19, 2001   NABPs Char by Flexible Linkers   European Patent No. 1 250
424 (Feb. 28, 2007)
G11-CH
      Jan. 19, 2001   NABPs Char by Flexible Linkers   European Patent No. 1 250
424 (Feb. 28, 2007)
G11-DE
      Jan. 19, 2001   NABPs Char by Flexible Linkers   European Patent No. 1 250
424 (Feb. 28, 2007)
G11-FR
      Jan. 19, 2001   NABPs Char by Flexible Linkers   European Patent No. 1 250
424 (Feb. 28, 2007)
G11-GB
      Jan. 19, 2001   NABPs Char by Flexible Linkers   European Patent No. 1 250
424 (Feb. 28, 2007)
G11-IE
      Jan. 19, 2001   NABPs Char by Flexible Linkers   European Patent No. 1 250
424 (Feb. 28, 2007)
G11-HK
      Jan. 19, 2001   NABPs Char by Flexible Linkers   European Patent No. 1 250
424 (Feb. 28, 2007)
G11-US
  10/198,677   Jan. 19, 2001   Nucleic Acid Binding Polypeptides   Pending
 
               
G19-PCT
  GB02/00246   Jan. 22, 2002   Nucleic Acid Binding Polypeptides   WO 02/057308
(National Phase)
G19-US
  10/470,065   Jan. 22, 2002   Modulation of HIV infection ¼   Pending
G22-PCT
  US02/09703   Mar. 28, 2002   Gene Regulation II   WO 02/079418 (National
Phase)
G22-US
  10/473,238   Mar. 28, 2002   Targ. gene reg. in transgenics   Pending
 
               
G23-PCT
  US02/22272   Apr. 4, 2002   Composite Binding Polypeptides   WO 02/099084
(National Phase)
G23-US
  10/474,282   Apr. 4, 2002   Composite Binding Polypeptides   Pending

A-17.



--------------------------------------------------------------------------------



 



                  Code   Serial No.   Filing date   Title   Status
L3-US1
  10/395,816   Mar. 20, 2003   ¼ for Using ZF Endonucleases   Pending
L3-PCT
  US03/09081   Mar. 20, 2003   ¼ to Enhance Homol. Recomb.   WO 03/80809
(National Phase)
L3-AU1
  2003 218382   Mar. 20, 2003   Methods and Compositions ¼   Pending
L3-AU2
      Mar. 20, 2003   Methods and Compositions ¼   Pending
L3-CA
  2,479,858   Mar. 20, 2003   ¼ for Using ZF Endonucleases ¼   Pending
L3-EP
  03 714 379.9   Mar. 20, 2003   ¼ to Enhance Homol. Recomb.   Pending

A-18.



--------------------------------------------------------------------------------



 



Licensed from Massachusetts Institute of Technology

                  Code   Serial No.   Filing Date   Title   Status
M1-US2
  08/850,250   Apr. 18, 1997   ZFPs with high affinity new ¼   U.S. Patent No.
5,789,538 (Aug. 4, 1998)
 
               
M2-US3
  09/240,179   Jan. 29, 1999   General Strategy ¼   U.S. Patent No. 6,410,248
(June 25, 2002)
 
               
M3-US1
  09/260,629   Mar. 1, 1999   Poly-Zinc Finger Proteins ¼   U.S. Patent No.
6,479,626 (Nov. 12, 2002)
M3-US2
  10/146,221   May 13, 2002   Poly-Zinc Finger Proteins ¼   U.S. Patent No.
6,903,185 (June 7, 2005)
M3-US3
  11/110,594   April 20, 2005   NA Encoding Poly-ZFPs ¼   U.S. Patent No.
7,153,949 (Dec. 26, 2006)
M3-US4
  11/639,363   Dec. 14, 2006   Poly-Zinc Finger Proteins ¼   Pending
M3-PCT
  US99/04441   Mar. 1, 1999   Poly-Zinc Finger Proteins ¼   WO 99/45132
(National Phase)
M3-AU
  28849/99   Mar. 1, 1999   Poly-Zinc Finger Proteins ¼   AU Patent No. 746454
(August 15, 2002)
M3-CA
  2,321,938   Mar. 1, 1999   Poly-Zinc Finger Proteins ¼   Pending
M3-EP
  99909701.7   Mar. 1, 1999   Poly-Zinc Finger Proteins ¼   Pending
M3-JP
  2000-534663   Mar. 1, 1999   Poly-Zinc Finger Proteins ¼   Pending
 
               
M4-US1
  09/636,243   Aug. 10, 2000   Dimerizing Peptides   Pending

A-19.



--------------------------------------------------------------------------------



 



Licensed from the Scripps Research Institute

                  Code   Serial No.   Filing Date   Title   Status
T1-US3
  08/676,318   Jan. 18, 1995   Zinc finger protein derivatives¼   U.S. Patent
No. 6,242,568 (June 5, 2001)
T1-US4
  08/863,813   May 27, 1997   Zinc finger protein derivatives¼   U.S. Patent No.
6,140,466 (Oct. 31, 2000)
T1-US6
  09/500,700   Feb. 9, 2000   Zinc finger protein derivatives¼   U.S. Patent No.
6,790,941 (Sept. 14, 2004)
T1-PCT1
  US95/00829   Jan. 18, 1995   Zinc finger protein derivatives¼   WO 95/19431
(National Phase)
T1-AU1
  16865/95   Jan. 18, 1995   Zinc finger protein derivatives¼   AU Patent No.
704601 (April 29, 1999)
T1-CA1
  2,181,548   Jan. 18, 1995   Zinc finger protein derivatives¼   Pending
T1-EP1
  95 908 614.1   Jan. 18, 1995   Zinc finger protein derivatives¼   EP 0 770 129
(Nov. 23, 2005)
T1-FR1
  95 908 614.1   Jan. 18, 1995   Zinc finger protein derivatives¼   European
Patent No. 0 770 129 (Nov. 23, 2005)
T1-GB1
  95 908 614.1   Jan. 18, 1995   Zinc finger protein derivatives¼   European
Patent No. 0 770 129 (Nov. 23, 2005)
T1-FI
  962879   Jan. 18, 1995   Zinc finger protein derivatives¼   Pending
T1-JP1
  07-519231   Jan. 18, 1995   Zinc finger protein derivatives¼   Pending
T1-NO
  1996 2991   Jan. 18, 1995   Zinc finger protein derivatives¼   Pending
 
               
T1-PCT2
  US98/10801   May 27, 1998   Zinc finger protein derivatives¼   WO 98/54311
(National Phase)
T1-AU3
  2002 300619   May 27, 1998   Zinc finger protein derivatives¼   Pending
T1-CA2
  2,291,861   May 27, 1998   Zinc finger protein derivatives¼   Pending
T1-EP2
  98 926 088.0   May 27, 1998   Zinc finger protein derivatives¼   Pending
T1-JP2
  11-500870   May 27, 1998   Zinc finger protein derivatives¼   Pending

A-20.



--------------------------------------------------------------------------------



 



Licensed from the Johns Hopkins University

                  Code   Serial No.   Filing Date   Title   Status
J1-US1
  07/862,831   Apr. 3, 1992   Functional domains in FokI¼   US Patent No.
5,356,802 (Oct. 18, 1994)
J1-US3
  08/126,564   Sept. 27, 1993   Functional domains in FokI¼   US Patent No.
5,436,150 (July 25, 1995) CIP of 2
J1-US4
  08/346,293   Nov. 23, 1994   Insertion & Deletion Mutants¼   US Patent No.
5,487,994 (Jan. 30, 1996) CIP of 3
J1-PCT1
  US94/01201   Feb. 10, 1994   Functional domains in FokI¼   WO 94/18313
(National Phase)
J1-CA1
  2,154,581   Feb. 10, 1994   Functional domains in FokI¼   Pending
J1-EP3
  03 010009.3   Feb. 10, 1994   Functional domains in FokI¼   Pending
J1-PCT2
  US94/01943   Aug.23, 1994   Functional domains in FokI¼   WO 95/09233
(National Phase)
J1-JP2
  7-510290   Aug. 23, 1994   Functional domains in FokI¼   Pending
J1-JP3
  2006-143294   Aug. 23, 1994   Functional domains in FokI¼   Pending
J2-US1
  08/575,361   Dec. 20, 1995   General method to clone ¼   US Patent No.
5,792,640 (August 11, 1998)
Re-examination No. 90/008,524 (Mar. 12, 2007)
J3-US1
  08/647,449   May 7, 1996   Meth for inactivating target DNA   US Patent No.
5,916,794 (Jun. 29, 1999)
J3-US2
  09/281,792   Mar. 31, 1999   Meth for inactivating target DNA   US Patent No.
6,265,196 (Jul. 24, 2001)
Re-examination No. 90/008,526

A-21.



--------------------------------------------------------------------------------



 



Licensed from California Institute of Technology

                  Code   Serial No.   Filing date   Title   Status
C1-US1
  10/656,531   Sept. 5, 2003   Use of chimeric nucleases¼   Pending
C1-PCT
  US03/27958   Sept. 5, 2003   . . . to stimulate gene targeting   WO
2004/037977 (National Phase)
C1-AU
  2003 298574   Sept. 5, 2003   Use of ¼   Pending
C1-CA
  2,497,913   Sept. 5, 2003   . . . chimeric nucleases ¼   Pending
C1-EP
  03 796 324.6   Sept. 5, 2003   . . . to stimulate ¼   Pending
C1-JP
  2005-501601   Sept. 5, 2003   . . . gene targeting.   Pending

A-22.



--------------------------------------------------------------------------------



 



Licensed from University of Utah Research Foundation

                  Code   Serial No.   Filing date   Title   Status
U1-PCT
  US03/02012   Jan. 22, 2003   ¼ using zinc finger nucleases   WO 03/87341
(National Phase)
U1-AU
  2003 251286   Jan. 22, 2003   Targeted chromosomal mutagenesis¼   Pending
U1-CA
  2,474,486   Jan. 22, 2003   Targeted chromosomal mutagenesis¼   Pending
U1-EP
  03 746 527.5   Jan. 22, 2003   Targeted chrom. mutagenesis¼ .   EP1 476 547
(Dec. 6, 2006)
U1-BE
          Targeted chrom. mutagenesis¼ .   European Patent No. 1 476 547 (Dec.
6, 2006)
U1-CH
          Targeted chrom. mutagenesis¼ .   European Patent No. 1 476 547 (Dec.
6, 2006)
U1-DE
          Targeted chrom. mutagenesis¼ .   European Patent No. 1 476 547 (Dec.
6, 2006)
U1-FR
          Targeted chrom. mutagenesis¼   European Patent No. 1 476 547 (Dec. 6,
2006)
U1-GB
          Targeted chrom. mutagenesis¼   European Patent No. 1 476 547 (Dec. 6,
2006)
U1-IE
          Targeted chrom. mutagenesis¼ .   European Patent No. 1 476 547 (Dec.
6, 2006)
U1-NL
          Targeted chrom. mutagenesis¼   European Patent No. 1 476 547 (Dec. 6,
2006)
U1-US1
  10/502,565   Jan. 22, 2003   Targeted chromosomal mutagenesis   Pending

A-23.



--------------------------------------------------------------------------------



 



Exhibit B
Third Party Licenses
     Patent License Agreement by and between Massachusetts Institute of
Technology and Sangamo BioSciences, Inc. dated May 9, 1996 and amended
December 10, 1997; December 2, 1998; September 1, 1999; February 10, 2000;
November 15, 2000; September 1, 2005; October 27, 2006; and February 1, 2007
(the “MIT Agreement”).
     License Agreement by and between The Johns Hopkins University and Sangamo
BioSciences, Inc. dated June 29, 1995 and amended June 1, 1998; July 26, 1999;
March 15, 2000; and May 21, 2007 (the “JHU Agreement”).
     License Agreement by and between California Institute of Technology and
Sangamo BioSciences, Inc. dated November 1, 2003 and amended January 15, 2004
and February 28, 2005 (the CalTech Agreement”).
     License Agreement by and between the University of Utah Research Foundation
and Sangamo BioSciences, Inc. dated September 8, 2004 and amended February 22,
2007 (the “Utah Agreement”).
     License Agreement by and between the University of Utah Research Foundation
and Sangamo BioSciences, Inc. dated June 5, 2007 (the “Plant Agreement”).
     License Agreement by and between the Scripps Research Institute and Sangamo
BioSciences, Inc. dated March 14, 2000 (the “Scripps Agreement”).

B-1.



--------------------------------------------------------------------------------



 



Exhibit C
Certain Terms of Third Party Licenses
     1. Sigma acknowledges and agrees that Sigma does not have the right to
grant sublicenses under the intellectual property licensed to Sangamo pursuant
to the CalTech Agreement. The Parties acknowledge and agree that, upon any
termination of the CalTech Agreement (a) the California Institute of Technology
(“CalTech”) shall be a third party beneficiary of this Agreement as of the date
of such termination and thereafter, and (b) Sangamo shall remain responsible for
all obligations to Sigma (other than those requiring Sangamo to hold a license
under the CalTech Agreement, unless CalTech (at its discretion) elects to assume
such obligations.
     2. Sigma hereby agrees to comply, and to cause its applicable sublicensees
to comply, with the following referenced provisions of the JHU Agreement:
Articles II, VIII, IX, X, XIII and XV and Paragraphs 5.1 and 5.2. A copy of such
provisions is attached to this Agreement as Exhibit F, and such provisions and
are binding upon Sigma and such sublicensees as if they were parties to the JHU
Agreement.
     3. Article 2 (other than Paragraph 2.8), Article 9 and Article 10 of the
MIT Agreement are hereby incorporated by reference into this Agreement and are
binding upon Sigma and any of Sigma’s sublicensees under the rights licensed to
Sangamo under the MIT Agreement (as if each were a “LICENSEE” under the
MIT Agreement).
     4. Sigma acknowledges and agrees that any sublicense granted by Sangamo to
Sigma under the Scripps Agreement shall be subject in all respects to the
restrictions, exceptions, royalty obligations, reports, termination provisions
and other provisions contained in the Scripps Agreement (but not including the
payment of the license fee pursuant to Section 2.2 of the Scripps Agreement).

C-1.



--------------------------------------------------------------------------------



 



Exhibit D
Mandatory Terms for Limited Use License
          (a) the Customer will not transfer the Licensed Product sold to it or
any Licensed Product derived therefrom to any other person or entity without
prior written approval of Sigma and without such other person or entity entering
into a Use License with Sigma;
          (b) the Customer’s use of all Licensed Products will be limited to the
Field; and
          (c) the Customer will not use Licensed Products in the Plant Field.

D-1.



--------------------------------------------------------------------------------



 



Exhibit E
Press Release

E-1.



--------------------------------------------------------------------------------



 



Exhibit F
Copy of Selected Provisions of JHU Agreement
ARTICLE II – GRANT
     2.1 JOHNS HOPKINS hereby grants to LICENSEE the exclusive worldwide right
and license to make, have made, use, lease and sell the Licensed Products, and
to practice the Licensed Processes, including the right to grant sublicenses,
subject to 35USC200-211 and the regulations promulgated thereunder, to the end
of the term for which the Patent Rights are granted by the applicable
governmental authority, unless sooner terminated as hereinafter provided (the
“Term”). JOHNS HOPKINS reserves the non-transferable royalty-free right to
practice the subject matter of any claim within the Patent Rights for its own
internal purposes. If Dr. Chandrasegaran leaves JOHNS HOPKINS, he shall have the
non-transferable, royalty-free right to practice any claim within the Patent
Rights for his own academic purposes.
     2.2 In order to establish a period of exclusivity for LICENSEE, JOHNS
HOPKINS hereby agrees that it shall not grant any other license to make, have
made, use, lease or sell Licensed Products or to practice Licensed Processes
except for its internal research activities during the period of time (the
“Exclusive Period”) commencing with the Effective Date of this Agreement and
terminating with expiration of the last-to-expire patent licensed under this
Agreement, unless converted earlier to a nonexclusive license pursuant to
Paragraph 4.4 hereof or pursuant to a requirement by the United States
Government in accordance with 35USC200-211.
     2.3 LICENSEE shall have the right to sublicense all or any part of this
license. With respect to each sublicense in the Research Reagent Field granted
by it under this Agreement, LICENSEE shall do the following:

  (a)   incorporate the language of Article II (other than Paragraph 2.4),
Article X, and Paragraph 15.4 into each sublicense agreement (but in each case
solely to the extent such language is applicable to the rights granted in such
sublicense agreement), so that these Articles shall be binding upon the
applicable sublicensee as if it were a party to this Agreement;     (b)  
include in each such sublicense agreement, language that is reasonably
sufficient to enable LICENSEE to comply with its obligations under Paragraphs
2.4, 5.1, and 5.2 and Articles IX, XIII, and XV (other than Paragraph 15.4); and
    (c)   obtain an indemnity from the applicable sublicensee in favor of
LICENSEE that is substantially similar in scope of the indemnity set forth in
Article VIII and that includes JOHNS HOPKINS as an indemnified party on the same
terms as LICENSEE.

     With respect to each sublicense in any field other than the Research
Reagent Field granted by it under this Agreement, LICENSEE agrees that such
sublicense shall provide that the obligations to JOHNS HOPKINS of Articles II,
VIII, IX, X, XIII, XV and Paragraphs 5.1 and

F-1.



--------------------------------------------------------------------------------



 



5.2 of this Agreement shall be binding upon such sublicensee as if such
sublicensee was a party to this Agreement. LICENSEE further agrees to attach
copies of these Articles to such sublicense agreement and to incorporate these
by reference in such sublicense agreement. (as amended on May 21, 2007)
     2.4 LICENSEE agrees to forward to JOHNS HOPKINS a copy of any and all fully
executed sublicense agreements, and further agrees to forward to JOHNS HOPKINS,
quarterly, pursuant to Paragraph 5.2 a copy of such reports received by LICENSEE
from its sublicensees during the preceding twelve (12) month period under the
sublicenses as shall be pertinent to a royalty accounting under said sublicense
agreements.
     2.5 Subject to Sections 2.6, 2.7 and 15.7 below, the license granted
hereunder shall not be construed to confer any rights upon LICENSEE by
implication, estoppel or otherwise as to any technology not specifically set
forth in Appendix A, Appendix B, Appendix C, and Appendix D hereof.
     2.6 JOHNS HOPKINS hereby also grants to LICENSEE a right of first
negotiation at then commercially reasonable terms, to obtain an exclusive
license to any Inventions, as previously defined, developed during the term of
this Agreement and any extension thereof and pursuant to any Research Agreement
between the parties hereto (Appendix D). JOHNS HOPKINS shall promptly give
LICENSEE written notice of any such Inventions, as defined, and LICENSEE shall
have one hundred and twenty (120) days from the date of receipt of such notice
to give JOHNS HOPKINS written notice of its intent to exercise such option and
complete negotiations. JOHNS HOPKINS shall not negotiate with any third party
regarding these Inventions during the period of LICENSEE’S right to negotiate.
During the term of this Agreement and any extension thereof, Dr. Chandrasegaran
shall be free to pursue any scientific investigations of his choice through
collaboration with colleagues. Should any such collaboration involve a Licensed
Product or Licensed Process, JOHNS HOPKINS will take the initiative of promptly
communicating with these colleagues for the purpose of using its reasonable best
efforts to have such colleagues agree to be bound by the terms of this Agreement
with regard to Licensed Products and Licensed Processes.
     2.7 Appendix B attached hereto contains ideas conceived by
Dr. Chandrasegaran for developing laboratory reagents, diagnostics, and
pharmaceuticals relating to chimeric restriction endonucleases.
Dr. Chandrasegaran shall give written notice of any Invention resulting under
the Advanced Technology Program within sixty (60) days of the completion of the
funding of such program. Any Invention resulting in whole or in part from said
ideas which are made pursuant to an award under the Advanced Technology Program
where a grant application was filed on March 29, 1995 (Appendix C) shall be
assigned to LICENSEE pursuant to Section 15.7 below and Dr. Chandrasegaran will
be named as sole inventor unless another individual makes a creative input to
said Invention. LICENSEE shall have the first right of negotiation, under then
commercially reasonable terms, to obtain an exclusive, royalty-bearing license
under any Invention resulting from said ideas in Appendix B made by
Dr. Chandrasegaran with funding from a source other than the Advanced Technology
Program grant.
     2.8 Each of LICENSEE’S sublicensee(s) shall have the right to grant further
sublicenses of the sublicense to the Patent Rights granted to it by LICENSEE,
within the scope

F-2.



--------------------------------------------------------------------------------



 



of such sublicense. Such further sublicenses shall include the provisions set
forth in Paragraph 2.3 of this Agreement that were included in the sublicense
agreement between LICENSEE and sublicensee and such provisions shall be binding
on such further sublicensee as if such further sublicensee were a party to this
Agreement. LICENSEE shall forward a copy of all further sublicense agreements
granted by its sublicense(s) within thirty (30) days of LICENSEE’s receipt of a
copy thereof. (as amended on May 21, 2007)
PARAGRAPHS 5.1 AND 5.2
     5.1 LICENSEE shall keep full, true and accurate books of account containing
all particulars that may be necessary for the purpose of showing the amounts
payable to JOHNS HOPKINS hereunder. Said books of account shall be kept at
LICENSEE’s principal place of business or the principal place of business of the
appropriate Division of LICENSEE to which this Agreement relates. Said books and
the supporting data shall be open at all reasonable times for five (5) years
following the end of the calendar year to which they pertain, to the inspection
of JOHNS HOPKINS or its agents for the purpose of verifying LICENSEE’s royalty
statement or compliance in other respects with this Agreement.
     5.2 Commencing with the first commercial sale of a Licensed Product,
LICENSEE, within sixty (60) days after March 31, June 30, September 30 and
December 31, of each year, shall deliver to JOHNS HOPKINS true and accurate
reports, giving such particulars of the business conducted by LICENSEE, its
Subsidiaries and its sublicensees during the preceding three-month period under
this Agreement as shall be pertinent to a royalty accounting hereunder. These
shall include at least the following:

  (a)   All Licensed Products manufactured and sold.     (b)   Total billings
for Licensed Products sold.     (c)   Accounting for all Licensed Processes used
or sold.     (d)   Deductions applicable as provided in Paragraph 1.6.     (e)  
Total royalties due.     (f)   Names and addresses of all sublicensees of
LICENSEE.

Where reasonably practical, LICENSEE shall, to the best of its knowledge,
subcategorize the Licensed Products sold so as to assign the royalties paid to
individual patent(s) of Appendix A. Such subcategorization shall be for JOHNS
HOPKINS administrative purposes only and shall in no way affect any obligations
of any part or the amounts of royalties to be paid under this Agreement. Until
there has been a first commercial sale of a Licensed Product, the LICENSEE shall
give an annual report of LICENSEE’s efforts to achieve a first commercial sale.
ARTICLE VIII — LIABILITY
     8.1 Inasmuch as JOHNS HOPKINS will not, under the provisions of this
Agreement or otherwise, have control over the manner in which LICENSEE, or its
Subsidiaries or its agents

F-3.



--------------------------------------------------------------------------------



 



or its sublicensees or those operating for its account, or third parties who
purchase Licensed Products from any of the foregoing entities, practice any
invention encompassed by the license granted herein, LICENSEE shall defend and
hold JOHNS HOPKINS, it trustees, officers, employees, students, and affiliates
harmless as against any judgments, fees, expenses or other costs (including
reasonable attorneys’ fees) arising from or incidental to any product liability
or other lawsuit brought as a consequence of the practice of said invention by
any of the foregoing entities, whether or not JOHNS HOPKINS is named as party
defendant in any such lawsuit. LICENSEE shall have the right to defend such a
product liability lawsuit with counsel of its own choosing and JOHNS HOPKINS
will cooperate in the defense of such action at LICENSEE’s expense. Practice of
the Invention encompassed by the license granted herein by a Subsidiary or an
agent or a sublicensee, or a third party on behalf of or for the account of
LICENSEE or by a third party who purchases Licensed Products from any of the
foregoing shall be considered LICENSEE’s practice of said invention for purposes
of this Paragraph 8.1. The provisions of this Paragraph 8.1 shall survive
termination of this Agreement.
     8.2 LICENSEE shall maintain or cause to be maintained, prior to the first
planned use of Licensed Products or Licensed Processes in humans, product
liability insurance or other protection reasonably acceptable to JOHNS HOPKINS
which shall protect LICENSEE and JOHNS HOPKINS in regard to events covered by
Paragraph 8.1 above. LICENSEE will disclose to JOHNS HOPKINS the amount and kind
of product liability insurance it obtains, will give JOHNS HOPKINS a copy of the
certificate of insurance, and will increase or change the kind of insurance at
the reasonable request of JOHNS HOPKINS, provided such insurance is available to
LICENSEE at commercially reasonable rates.
     8.3 Except as otherwise expressly set forth in this Agreement, JOHNS
HOPKINS makes no representations and extend no warranties of any kind, either
express or implied, including but not limited to warranties of merchantability,
fitness for a particular purpose, and validity of Patent Rights claims, issued
or pending.
     8.4 No liability under this Agreement shall result to a party from delay in
performance caused by force majeure, that is, circumstances beyond the
reasonable control of the party affected thereby, including, without limitation,
acts of God, earthquake, fire, flood, war, government regulations, labor unrest,
or shortage of or an inability to obtain material or equipment.
ARTICLE IX — EXPORT CONTROLS
     It is understood that JOHNS HOPKINS is subject to United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes and other commodities (including the Arms Export Control
Act, as amended and the Export Administration Act of 1979), and that their
obligations hereunder are contingent on compliance with applicable United States
export laws and regulations. The transfer of certain technical data and
commodities may require a license from the cognizant agency of the United States
Government and/or written assurances by LICENSEE that LICENSEE shall not export
data or commodities to certain foreign countries without prior approval of such
agency. JOHNS HOPKINS neither represents that a license shall not be required
nor that, if required, it shall be issued.

F-4.



--------------------------------------------------------------------------------



 



ARTICLE X — NON-USE OF NAMES
     LICENSEE shall not use the name of JOHNS HOPKINS, nor any of its employees,
or any adaptation thereof, in any advertising, promotional or sales literature
without prior written consent obtained from JOHNS HOPKINS in each case, except
that LICENSEE may state that it is licensed by JOHNS HOPKINS under one or more
of the patents and/or applications comprising the Patent Rights.
ARTICLE XIII — TERMINATION
     13.1 This Agreement shall terminate if LICENSEE dissolves, unless this
Agreement has been assigned prior to the date of dissolution.
     13.2 Should LICENSEE fail to pay JOHNS HOPKINS royalties due and payable
hereunder, JOHNS HOPKINS shall have the right to terminate this Agreement on
sixty (60) days’ written notice, unless LICENSEE shall pay JOHNS HOPKINS within
the sixty (60) day period, all such royalties and interest due and payable. Upon
the expiration of the sixty (60) day period, if LICENSEE shall not have paid all
such royalties and interest due and payable, the rights, privileges and license
granted hereunder shall terminate.
     13.3 Upon any material breach or default of this Agreement by LICENSEE
other than those occurrences set out in Paragraphs 13.1 and 13.2 hereinabove,
which shall always take precedence in that order over any material breach or
default referred to in this Paragraph 13.3, JOHNS HOPKINS shall have the right
to terminate this Agreement and the rights, privileges and license granted
hereunder by giving ninety (90) days’ notice to LICENSEE. Such termination shall
become effective unless LICENSEE shall have cured any such breach or default
prior to the expiration of the ninety (90) day period.
     13.4 LICENSEE shall have the right to terminate this Agreement at any time
on six (6) months’ notice to JOHNS HOPKINS and upon payment of all amounts due
JOHNS HOPKINS.
     13.5 Upon termination of this Agreement for any reason, nothing herein
shall be construed to release either party from any obligation that matured
prior to the effective date of such termination. LICENSEE and any Subsidiary and
sublicensee thereof may, however, after the effective date of such termination,
sell all Licensed Products, and complete Licensed Products in the process of
manufacture at the time of such termination and sell the same, provided that
LICENSEE shall pay to JOHNS HOPKINS the royalties thereon as required by
Article IV of this Agreement and shall submit the reports required by Article V
hereof on the sales of Licensed Products.
     13.6 Upon termination of this Agreement for any reason during the Exclusive
Period, any sublicensee not then in default shall have the right to seek a
license from JOHNS HOPKINS under the same terms and conditions as set forth
hereunder. In addition, in the event that JOHNS HOPKINS terminates this
Agreement pursuant to Paragraph 13.1, 13.2, or 13.3, each sublicense granted by
LICENSEE which complies with the sublicense requirements of Paragraph 2.3, is in
full force and effect and not then in default, will survive such termination of
this Agreement and such sublicensee shall become a direct licensee of JOHNS
HOPKINS, provided that (a) JHU’s obligations to such sublicensee are no greater
than JHU’s obligations to LICENSEE under this

F-5.



--------------------------------------------------------------------------------



 



Agreement, (b) the scope of such sublicensee’s rights with respect to the Patent
Rights shall remain unchanged and such sublicensee shall be subject to all other
non-financial terms and conditions in this Agreement that apply to such scope of
rights, (c) all further sublicenses granted by such sublicensee prior to
termination of this Agreement shall also survive such termination, (d) such
sublicensee (or if there are at such time more than one such sublicensees, such
sublicensees severally and jointly) shall be required to make any minimum annual
royalty payments due pursuant to Paragraph 4.4 and (e) such sublicensee shall be
required to make any other monetary payment(s) that, had this Agreement not been
terminated, LICENSEE would have been required to make under this Agreement as a
result of the activities of such sublicensee. Each such sublicensee shall be an
intended third-party beneficiary of the preceding sentence. LICENSEE shall
notify JOHNS HOPKINS of each non-defaulted sublicense in existence at the time
of termination by JOHNS HOPKINS pursuant to Paragraph 13.1, 13.2, or 13.3. (as
amended on May 21, 2007)
     13.7 The provisions of Paragraph 8.1, Article IX and Article X,
Paragraph 4.5 and Paragraph 6.6, shall survive termination of this Agreement.
(as amended on June 1, 1998)
ARTICLE XV — MISCELLANEOUS PROVISIONS
     15.1 This Agreement shall be construed, governed, interpreted and applied
in accordance with the laws of the State of Maryland, U.S.A., except that
questions affecting the validity, construction and effect of any patent licensed
hereunder, shall be determined by the law of the country in which the patent was
granted.
     15.2 The parties hereto acknowledge that this Agreement sets forth the
entire Agreement and understanding of the parties hereto as to the subject
matter hereof, and shall not be subject to any change or modification except by
the execution of a written instrument subscribed to by the parties hereto.
     15.3 The provisions of this Agreement are severable, and in the event that
any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.
     15.4 LICENSEE agrees to mark the Licensed Products sold in the United
States with all applicable United States patent numbers. All Licensed Products
shipped to or sold in other countries shall be marked in such a manner as to
conform with the patent laws and practice of the country of manufacture or sale.
     15.5 The failure of any party to assert a right hereunder or to insist upon
compliance with any term or condition of this Agreement shall not constitute a
waiver of that right or excuse a similar subsequent failure to perform any such
term or condition by the other party.
     15.6 Claims, disputes, or controversies concerning the validity,
construction, or effect of any patent licensed hereunder shall be resolved in
any court having jurisdiction thereof.
     15.7 A grant application under the Advanced Technology Program was filed on
March 29, 1995 (Appendix C). If a grant is awarded, any Invention made pursuant
thereto where an

F-6.



--------------------------------------------------------------------------------



 



investigator at JOHNS HOPKINS is the sole inventor or a coinventor shall be
assigned to LICENSEE. Such Invention shall be assigned hereunder and shall
thereafter fall within the definition of Patent Rights and therefore shall be
subject to Sections 3.2, 3.3 and 3.4 hereof and to the royalty payments required
by Sections 4.1(c)(i), 4.1(d) and 4.4 hereof as part of the rights licensed
hereunder.
     15.8 With respect to “Methods for Inactivating Target DNA and For Detecting
Conformation Change in a Nucleic Acid”, Inventor, Srinivasan Chandrasegaran, US
Patent Application SN 08/647,449, Filed 5/7/96 (JHU Docket: C-1288), LICENSEE
hereby acknowledges and agrees that Dr. Chandrasegaran is the sole inventor of
this property. (as amended on June 1, 1998)

F-7.



--------------------------------------------------------------------------------



 



EXHIBIT G
TRANSFER OF MANUFACTURING TECHNOLOGY

1.   The following tangible properties shall be transferred to Sigma by Sangamo
in [***]   2.   Sangamo shall transfer to Sigma all Information Controlled by
Sangamo that is [***].   3.   [***]   4.   [***]   5.   [***]   6.   [***]

 

***   CONFIDENTIAL PORTIONS OMITTED AND FILED SEPARATELY WITH THE COMMISSION

F-8.